  EXHIBIT 10.1

 

EXECUTION COPY

 

 

STOCK PURCHASE AGREEMENT

 

by and among

 

HAWKEYE SYSTEMS, INC.,

 

a Nevada corporation,

 

RADIANT IMAGES INC.

 

a California corporation,

 

GIANNA WOLFE

 

and

 

MICHAEL MANSOURI

 

Dated as of September 19, 2019

 



 1

  



 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of September 19, 2019
is made and entered into by and among Hawkeye Systems, Inc., a Nevada
corporation (“Buyer”), Radiant Images Inc., a California corporation
(“Company”), Gianna Wolfe (the “Seller”) and Michael Mansouri (“Mansouri” and
collectively with the Seller, the “Seller Parties”). Buyer and the Seller
Parties are sometimes referred to herein, individually, as a “Party” and,
collectively, as the “Parties”.

 

RECITALS

 

WHEREAS, Seller is the owner of all of the issued and outstanding capital stock
of the Company (the “Shares”);

 

WHEREAS, Mansouri and Seller are key employees of the Company and acknowledge
that they will materially benefit from the transactions contemplated by this
Agreement; and

 

WHEREAS, upon the terms and subject to the conditions of this Agreement, Buyer
desires to purchase from Seller, and Seller desires to sell to Buyer, all of the
Shares.

 

NOW THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Action” means any action, claim, lawsuit, legal proceeding, litigation (at law
or in equity), arbitration, complaint, investigation or proceeding (whether
civil, criminal, administrative, judicial or investigative, whether formal or
informal, whether public or private) commenced, brought, conducted or heard by
or before any Governmental Authority.

 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person. For purposes
of this definition, “control” (including with correlative meanings, the terms
“controlling,” “controlled by” and under “common control with”) means the
possession, directly or indirectly, of the power to direct the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Affiliated Group” means any affiliated group within the meaning of Section
1504(a) of the Code or any similar group defined under a similar provision of
state, local or foreign Tax Law.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 



 2

  



 

“Ancillary Agreements” means the Employment Agreements and each other agreement,
document, instrument and/or certificate contemplated by this Agreement to be
executed in connection with the transactions contemplated hereby.

 

“Annual Financial Statements” has the meaning set forth in Section 4.7(a)(i).

 

“Balance Sheet Date” has the meaning set forth in Section 4.7(a)(ii).

 

“Business” means the development, manufacture, production, design, licensing or
sale of any technology, information, intellectual property (including without
limitation patent rights) and other materials for or relevant to 360 and 180
degree, visible and infrared spectrum, multi lens, rectilinear and curvilinear
camera platforms as presently conducted by the Company as of the date of this
Agreement.

 

“Business Consultants” means each individual retained by the Company or any of
its Subsidiaries as an independent contractor or consultant to the Business.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are required or permitted to be closed in the State of
California.

 

“Business Employee” means each individual employed by the Company or any of its
Subsidiaries who devotes substantially all of his or her time to the Business.

 

“Buyer” has the meaning set forth in the preamble to this Agreement.

 

“Buyer Indemnitee” and “Buyer Indemnitees” have the respective meanings set
forth in Section 10.2.

 

“Cash and Cash Equivalents” means (a) cash and cash equivalents of the Company
and its Subsidiaries, as defined in accordance with GAAP, specifically including
marketable securities and short-term investments and (b) deposits with third
parties (including deposits with landlords, and, for the avoidance of doubt,
including deposits with landlords categorized as prepaid expenses) made by the
Company or any of its Subsidiaries. For the avoidance of doubt, Cash and Cash
Equivalents shall be calculated net of issued but uncleared checks and drafts
and shall include checks, other wire transfers and drafts deposited or available
for deposit for the account of the Company and its Subsidiaries.

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Date” has the meaning set forth in Section 2.2.

 

“Closing Date Cash” means the Cash and Cash Equivalents as of the close of
business on the Business Day immediately preceding the Closing Date.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning set forth in the recitals to this Agreement.

 



 3

  



 

“Contract” means any written contract, agreement, indenture, mortgage, lease,
instrument or other legally binding written agreement, arrangement,
understanding, undertaking, commitment or obligation.

 

“Deductible” has the meaning set forth in Section 10.4(a)(ii).

 

“Disclosure Schedules” has the meaning set forth in ARTICLE 3.

 

“Employee Benefit Plan” means each: (a) “employee benefit plan,” as defined in
Section 3(3) of ERISA; and (b) all other pension, retirement, supplemental
retirement, deferred compensation, excess benefit, profit sharing, bonus, stock
option, phantom equity or other equity-based compensation, plan, program, or
arrangement maintained, sponsored, contributed to, or required to be contributed
to, by the Company or any ERISA Affiliate for the benefit of any current or
former employee, director, officer or independent contractor of the Company or
under which the Company or any ERISA Affiliate thereof has any Liability.

 

“Employment Agreements” means the Employment Agreement (Wolfe) and the
Employment Agreement (Mansouri).

 

“Employment Agreement (Mansouri)” means the Employment Agreement, to be dated as
of the Closing Date, by and among Michael Mansouri and Buyer, in substantially
the form of Exhibit A attached hereto.

 

“Employment Agreement (Wolfe)” means the Employment Agreement, to be dated as of
the Closing Date, by and among Gianna Wolfe and Buyer, in substantially the form
of Exhibit B attached hereto.

 

“Environmental Laws” means all applicable Laws (including common law) concerning
pollution or protection of the environment.

 

“Equity Interest” means any share, capital stock, partnership interest, limited
liability company interest, membership interest, joint venture interest or
similar interest in any Person, and any option, warrant, right or security
(including debt securities) convertible, exchangeable or exercisable therefor.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any Person at any relevant time considered a single
employer with the Company, its Subsidiaries or any of their Affiliates under
Section 414 of the Code.

 

“Evaluation Material” has the meaning set forth in Section 4.23(a).

 

“Financial Statements” has the meaning set forth in Section 4.7(a)(ii).

 

“Forward-Looking Statements” has the meaning set forth in Section 4.23(c).

 

“Fraud” means a material false statement or omission made with the intent to
deceive.

 

“Fundamental Representations” means the representations and warranties set forth
in ARTICLE III, Section 4.1, Section 4.2, Section 4.4 and Section 4.8.

 



 4

  



 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied in accordance with the past custom and
practices of the Company and its Subsidiaries.

 

“General Principles of Law, Equity and Public Policy” means, with reference to
the enforceability of any Contract, that enforceability may be limited by (a)
general principles of law, equity and public policy, including principles
regarding the enforceability of covenants not to compete and similar restrictive
covenants; principles regarding the availability of specific performance,
injunctive relief, or other equitable remedies; principles requiring good faith
and fair dealing in the performance and enforcement of a Contract by the party
seeking its enforcement; principles requiring reasonableness in the performance
and enforcement of a Contract by the party seeking its enforcement; principles
requiring consideration of the materiality of a breach and the consequences of
the breach to the party seeking enforcement; and principles requiring
consideration of the impracticability or impossibility of performance at the
time of attempted enforcement; or (b) bankruptcy, insolvency, reorganization,
receivership, moratorium, and other similar Laws affecting the rights of debtors
and creditors generally.

 

“Governmental Authority” means any federal, state, local or foreign
governmental, quasi-governmental, regulatory or administrative body,
instrumentality, department, commission or agency, or any federal, state, local
or foreign court, tribunal, arbitration panel, commission or other similar
dispute-resolving panel or body.

 

“Indebtedness” of the Company and its Subsidiaries means, at a particular time,
without duplication, determined on an aggregate basis, the outstanding principal
amount of, accrued and unpaid interest on, and other payment obligations
(including any prepayment premiums and penalties payable as a result of the
consummation of the transactions contemplated by this Agreement) arising under
indebtedness for borrowed money of the Company or any of its Subsidiaries;
provided, however, that “Indebtedness” shall not include: (a) any item which
would otherwise fall within the above definition of Indebtedness which is solely
related to the day-to-day operation of the Business and is reflected or included
in the Financial Statements; and (b) any intra-company obligations, loans or
transactions between the Company and its Subsidiaries.

 

“Indemnified Party” has the meaning set forth in Section 10.5(a).

 

“Indemnifying Party” has the meaning set forth in Section 10.5(a).

 

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, divisional, extensions, and
reexaminations thereof; (b) all trademarks, service marks, trade dress, logos,
slogans, trade names, and Internet domain names, together with all translations,
adaptations and combinations thereof, all applications, registrations, and
renewals in connection therewith, and all goodwill associated with any of the
foregoing; (c) all copyrights and other works of authorship, and all
applications, registrations, and renewals in connection therewith; (d) all trade
secrets and other confidential business information (including ideas, research
and development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals); (e) all computer software (including source
code, executable code, data, databases, and related documentation); (f) all
proprietary and intellectual property rights in the foregoing; and (g) all
copies and tangible embodiments of the foregoing (in whatever form or medium).

 



 5

  



 

“Interim Financial Statements” has the meaning set forth in Section 4.7(a)(ii).

 

“Interim Period” has the meaning set forth in Section 6.1(a).

 

“Knowledge of Seller Parties” or “Seller Parties’ Knowledge” means the actual
knowledge of Michael Mansouri and Gianna Wolfe, after reasonable investigation.

 

“Law” means any law, statute, treaty, code, rule, regulation or ordinance of a
Governmental Authority.

 

“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
and other interest in real property held by the Company or any of its
Subsidiaries.

 

“Lease” means any written lease, sublease, license, right of use, concession or
other agreement, including all amendments, extensions, renewals, guaranties and
other agreements with respect thereto, pursuant to which the Company or any of
its Subsidiaries holds any Leased Real Property, including the right to all
security deposits and other amounts and instruments deposited by or on behalf of
the Company or any of its Subsidiaries thereunder.

 

“Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due).

 

“Licensed Intellectual Property” means all Intellectual Property that is
licensed to the Company or any of its Subsidiaries pursuant to Licenses and that
is material to the operation of the Business as currently conducted (other than
commercially available, off-the-shelf software).

 

“Licenses” means all agreements providing for licenses of Licensed Intellectual
Property to the Company or any of its Subsidiaries.

 

“Lien” means, with respect to any property or asset, any mortgage, pledge, lien,
encumbrance or other security interest in respect of such property or asset. For
the avoidance of doubt, the license or other grant of rights with respect to
Intellectual Property, in and of itself, shall not be deemed to be a Lien.

 

“Loss(es)” means, with respect to any Person, any actual direct losses,
Liabilities, demands, claims, Actions, out-of-pocket costs and expenses
(including reasonable attorneys’ fees) against or affecting such Person;
provided, however, that “Loss(es)” shall not include, and the Buyer Indemnitees
shall not be entitled to seek or recover from any Seller Party under any theory
of liability, any consequential, incidental, indirect, punitive, exemplary or
special Liabilities, damages, losses or expenses.

 



 6

  



 

“Material Adverse Effect” means any change, effect, event, occurrence, state of
facts or development that is materially adverse to (a) the financial condition
or results of operations of the Company and its Subsidiaries, taken as a whole,
or (b) the ability of Seller Parties to consummate the transactions contemplated
by this Agreement and the other documents referred to herein to which Seller
Parties are a party; provided, however, that a “Material Adverse Effect” shall
not include any change, effect, event, occurrence, state of facts or development
in or attributable to: (i) general economic or business conditions; (ii)
financial, banking or securities markets of the U.S. in general (including any
disruption thereof and any decline in the price of any security or any market
index); (iii) acts of God or other calamities, national or international
political or social conditions, including the engagement and/or escalation by
the U.S. in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon the U.S. or any of its territories, possessions or diplomatic or consular
offices or upon any military installation, equipment or personnel of the U.S.;
or (iv) conditions affecting generally the industry in which the Company and its
Subsidiaries participate.

 

“Material Contract” has the meaning set forth in Section 4.14(a).

 

“Order” means any order, writ, injunction, decree, stipulation, judgment, award,
determination, direction or demand of a Governmental Authority.

 

“Ordinary Course” means the ordinary course of business consistent with past
custom and practice (including with respect to quantity and frequency).

 

“Outside Date” has the meaning set forth in Section 12.1(b).

 

“Owned Intellectual Property” means all Intellectual Property owned by the
Company or any of its Subsidiaries and that is material to the operation of the
Business as currently conducted.

 

“Party” and “Parties” have the respective meanings set forth in the preamble to
this Agreement.

 

“Payoff Amount” has the meaning set forth in Section 2.3(b)(i).

 

“Payoff Letter” has the meaning set forth in Section 7.1(c).

 

“Permit” means all permits, licenses, authorizations, registrations, franchises,
approvals, consents, certificates (including industry association
certifications), variances and similar rights granted by or obtained from any
Governmental Authority.

 

“Permitted Liens” means: (a) Liens for Taxes or other governmental charges which
are not yet due and payable or the amount or validity of which is being
contested in good faith by appropriate proceedings by the Company or any of its
Subsidiaries; (b) mechanics’, carriers’, workers’, repairers’ and similar Liens
arising or incurred in the Ordinary Course; (c) statutory Liens for landlords
for amounts which are not yet due and payable; (d) easements, covenants,
conditions, restrictions and other similar matters of record affecting title to
the Leased Real Property which do not or would not materially impair the use or
occupancy of the Leased Real Property in connection with the operation of the
Business conducted thereon; (e) Liens incurred or deposits made in the Ordinary
Course in connection with worker’s compensation, unemployment insurance, social
security retirement or similar programs; (f) Liens on goods in transit incurred
pursuant to documentary letters of credit; (g) licenses of Intellectual
Property; (h) purchase money Liens and Liens securing rental payments under
capital lease arrangements; (i) Liens which are not reasonably likely to
materially impair the continued use of the asset or property to which they
relate, as used on the date hereof; (j) transfer restrictions under applicable
federal and state securities Laws; (k) Liens associated with Indebtedness which
will be paid off at Closing; and (l) Liens identified on Schedule 1.1.

 



 7

  



 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a Governmental
Authority.

 

“Pre-Closing Tax Period” means any Tax period (including a portion of any
Straddle Period) ending on or before the Closing Date.

 

“Purchase Price” means has the meaning set forth in Section 2.3(a).

 

“Real Property Leases” has the meaning set forth in Section 4.6(b).

 

“Revolving Note” means that certain Secured Revolving Promissory Note dated as
of April 26, 2019 by Company in favor of Optical Flow, LLC, a subsidiary of
Buyer.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” has the meaning set forth in the preamble to this Agreement.

 

“Seller Indemnitee” and “Seller Indemnitees” have the respective meanings set
forth in Section 10.3.

 

“Seller Party and Seller Parties” have the respective meaning set forth in the
preamble to this Agreement.

 

“Shares” has the meaning set forth in the recitals to this Agreement.

 

“Specified Representations” means the representations and warranties set forth
in Section 4.3, Section 4.12, Section 4.13, Section 4.15 and Section 4.16.

 

“Straddle Period” means any Tax period beginning before the Closing Date and
ending after the Closing Date.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof or (b) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof and for this purpose, a
Person or Persons owns a majority ownership interest in such a business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of such business entity’s gains or losses or shall be or control any
managing director or general partner of such business entity (other than a
corporation). The term “Subsidiary” shall include all Subsidiaries of such
Subsidiary.

 



 8

  



 

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Section 59A of
the Code), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, escheat or unclaimed
property, alternative or add‑on minimum, estimated, or other like assessment,
charge or tax of any kind whatsoever, whether computed on a separate or
consolidated, unitary or combined basis or in any other manner, including any
interest, penalty, or addition thereto, whether disputed or not.

 

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Third-Party Claim” has the meaning set forth in Section 10.5(b)(i).

 

ARTICLE 2

 PURCHASE AND SALE OF THE SHARES

 

Section 2.1. Purchase and Sale of the Shares. Upon the terms and subject to the
conditions set forth in this Agreement, at the Closing, Buyer shall purchase
from Seller, and Seller shall sell, convey, assign, transfer, and deliver to
Buyer, the Shares, free and clear of any Liens (other than Permitted Liens).

 

Section 2.2. Closing. Subject to the satisfaction or waiver of the conditions
precedent specified in ARTICLE 8, the closing of the transactions contemplated
by this Agreement (collectively, the “Closing”) will take place remotely via the
electronic exchange of executed counterpart documents and the electronic
transfer of funds as soon as practicable on or after the execution and delivery
of this Agreement, but in any event no later than two (2) Business Days
following the satisfaction or waiver of the conditions precedent specified in
ARTICLE 8, or at such other time, date and place as the Parties may mutually
agree in writing. The date on which the Closing occurs is hereinafter referred
to as the “Closing Date”. The effective time of the Closing shall be 12:01 a.m.,
Pacific time, on the Closing Date.

 

Section 2.3. Consideration.

 

(a) Purchase Price. The purchase price for the Shares (the “Purchase Price”)
shall be an amount equal to (i) $1,810,904.72 plus (ii) the amount of any
Closing Date Cash.

 

(b) Payment of Purchase Price. Buyer shall pay, or cause to be paid, the
following amounts:

 

(i) at the Closing, to the payees specified in the Payoff Letters, the amount of
funds required to be paid pursuant to the Payoff Letters (the “Payoff Amount”),
provided, that the Payoff Amount shall not exceed $836,104.72, by wire transfer
of immediately available funds to the account or accounts designated in the
Payoff Letters; and

 

(ii) at the Closing, to Seller, an amount equal to (A) the Purchase Price minus
(B) the sum of (x) the total principal and interest outstanding under the
Revolving Note and (y) the Payoff Amount.

 



 9

  



 

The remainder of the Purchase Price shall be paid and satisfied by cancellation
of the Revolving Note on the Closing Date.

 

Section 2.4. Required Withholdings. Notwithstanding the foregoing, the Buyer
shall be entitled to deduct and withhold from any payment under this Agreement
such Taxes as it is required to deduct or withhold with respect to the making of
such payment or any other Tax withholding obligation with respect to the
transactions contemplated by this Agreement. To the extent that amounts are so
withheld or deducted, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to such Person in respect of which such
deduction and withholding was made.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLERS CONCERNING SELLERS

 

Except as set forth in the disclosure schedules accompanying ARTICLE 3 and
ARTICLE 4 (the “Disclosure Schedules”), each Seller Party, severally but not
jointly, hereby represents and warrants to Buyer as follows:

 

Section 3.1. Title to Shares. Seller is the sole record and beneficial owner of
the Shares free and clear of all Liens (other than Permitted Liens). Seller has
good and marketable title to the Shares and has the power and authority to sell,
transfer, assign and deliver the Shares to Buyer upon the terms and subject to
the conditions set forth in this Agreement.

 

Section 3.2. Power and Authority. Such Seller Party has all requisite power and
authority to execute and deliver this Agreement and each Ancillary Agreement to
which such Seller Party is a party and to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by such Seller Party of this Agreement and each
Ancillary Agreement to which such Seller Party is a party, and the consummation
of the transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary action on the part of such Seller Party, and no
other or further action or proceeding on the part of such Seller Party is
necessary to authorize the execution and delivery by such Seller Party of this
Agreement and the consummation by such Seller Party of the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by such Seller Party and, assuming the due and valid authorization,
execution and delivery of this Agreement by Buyer, constitutes a valid and
binding obligation of such Seller Party, enforceable against it in accordance
with its terms and conditions, subject to General Principles of Law, Equity and
Public Policy.

 

Section 3.3. Consents and Approvals; No Violation.

 

(a) Except: (A) as set forth on Schedule 3.3(a); and (B) for any other notices,
filings, authorizations, consents or approvals as may be required under
applicable Law (all of the foregoing, the “Seller Required Governmental
Approvals”), such Seller Party is not required to give any notice to, make any
filing with, or obtain any authorization, consent, or approval of any
Governmental Authority in connection with the execution, delivery and
performance by such Seller Party of this Agreement or any of the Ancillary
Agreements to which such Seller Party is a party or the consummation of the
transactions contemplated hereby or thereby, other than such notices, filings,
authorizations, consents or approvals that, if not given, made or obtained,
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 



 10

  



  

(b) Except as set forth on Schedule 3.3(b) and assuming the Seller Required
Governmental Approvals are obtained or made, as the case may be, the execution,
delivery and performance by such Seller Party of this Agreement and the
Ancillary Agreements to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, does not violate any Law or Order
to which such Seller Party is subject, except for such violations as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 3.4. Litigation. There are no Actions, nor to the Knowledge of such
Seller Party, is there any Action threatened against or affecting such Seller
Party, at law or equity, or before any Governmental Authority, which could
materially impair or delay such Seller Party’s performance under this Agreement
or any of the Ancillary Agreements to which such Seller Party is a party or the
consummation of the transactions contemplated hereby or thereby.

 

Section 3.5. Brokers’ Fees. Such Seller Party does not have any Liability to pay
any fees or commissions to any broker, finder, investment banker or agent with
respect to the transactions contemplated by this Agreement based upon any
arrangement or agreement made by or on behalf of such Seller Party.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES CONCERNING THE COMPANY

 

Except as set forth in the Disclosure Schedules, Seller Parties, jointly and
severally, hereby represent and warrant to Buyer as follows:

 

Section 4.1. Organization; Good Standing. Each of the Company and its
Subsidiaries is a legal entity duly organized, validly existing, and in good
standing (where such concept is applicable) under the Laws of the jurisdiction
of its organization. Each of the Company and its Subsidiaries is duly licensed
or qualified to conduct business and is in good standing (where such concept is
applicable) under the Laws of each jurisdiction in which the character of the
assets owned or leased, or the nature of the business conducted, by each of them
requires such licensing or qualification, except where the failure to be so
licensed or qualified or to be in good standing would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 4.2. Capitalization.

 

(a) The authorized, issued and outstanding Equity Interests of the Company are
set forth on Schedule 4.2(a). Except as set forth on Schedule 4.2(a), no other
Equity Interests of the Company are authorized, issued or outstanding.

 

(b) All of the issued and outstanding Equity Interests of the Company are duly
authorized, validly issued, fully paid and nonassessable. There are no
outstanding equity appreciation rights, profit participation or other similar
rights with respect to Equity Interests of the Company. There are no outstanding
obligations of the Company to repurchase, redeem or otherwise acquire any Equity
Interests of the Company.

 

(c) Except as set forth on Schedule 4.2(c): (i) the Company is not a party to
any Contract relating to the voting of, or requiring the issuance or sale of,
any Equity Interests of the Company; and (ii) there are no accrued and unpaid
dividends with respect to any outstanding Equity Interests of the Company.

 



 11

  



 

Section 4.3. Consents and Approvals; No Violation.

 

(a) Except: (i) as set forth on Schedule 4.3(a); and (ii) for any other notices,
filings, authorizations, consents or approvals as may be required under
applicable Law (all of the foregoing, the “Company Required Governmental
Approvals”), none of the Company or any of its Subsidiaries is required to give
any notice to, make any filing with, or obtain any authorization, consent, or
approval of any Governmental Authority in connection with the execution,
delivery and performance by Seller Parties of this Agreement or any of the
Ancillary Agreements to which Seller Parties are a party or the consummation of
the transactions contemplated hereby or thereby, other than such notices,
filings, authorizations, consents or approvals that, if not given, made or
obtained, would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(b) Except as set forth on Schedule 4.3(b) and assuming the Company Required
Governmental Approvals are obtained or made, as the case may be, the execution,
delivery and performance by Sellers of this Agreement and the Ancillary
Agreements to which Seller Parties are a party, and the consummation of the
transactions contemplated hereby and thereby, does not: (i) violate or conflict
with any provision of the articles of incorporation or bylaws of the Company;
(ii) violate any Law or Order to which the Company or any of its Subsidiaries is
subject; (iii) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, or create in any party the right to accelerate,
terminate, modify or cancel, any Material Contract to which the Company or any
of its Subsidiaries is a party; or (iv) trigger any “change of control” or other
similar provisions contained in any Material Contract to which the Company or
any of its Subsidiaries is a party, except, in the case of clauses (ii), (iii)
or (iv) above, for such violations, conflicts, breaches, defaults or rights of
acceleration, termination, modification or cancellation as would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

Section 4.4. Brokers’ Fees. None of the Company or any of its Subsidiaries has
any Liability to pay any fees or commissions to any broker, finder, investment
banker or agent with respect to the transactions contemplated by this Agreement
based upon any arrangement or agreement made by or on behalf of the Company or
any of its Subsidiaries.

 

Section 4.5. Subsidiaries; Assets.

 

(a) Schedule 4.5(a) sets forth: (i) the name of each Subsidiary of the Company;
and (ii) the number and type of issued and outstanding Equity Interests of each
Subsidiary of the Company. All of the issued and outstanding Equity Interests of
each Subsidiary of the Company are duly authorized, validly issued, fully paid
and nonassessable. There are no outstanding equity appreciation rights, profit
participation or other similar rights with respect to Equity Interests of any
Subsidiary of the Company. There are no outstanding obligations of the Company
or any of its Subsidiaries to repurchase, redeem or otherwise acquire any Equity
Interests of any Subsidiary of the Company. The Company does not, either
directly or indirectly, own of record or beneficially any Equity Interests in
any Person other than the Subsidiaries of the Company. All of the outstanding
Equity Interests in each Subsidiary of the Company are owned of record by the
Company or another Subsidiary of the Company, free and clear of all Liens (other
than Permitted Liens and Liens in connection with this Agreement).

 



 12

  



 

(b) The Company and its Subsidiaries have good and valid title to, or lease and
have a valid leasehold interest in, all of the tangible assets reflected as
being owned by or leased to them in the Financial Statements, free and clear of
all Liens, except for: (i) assets disposed of after the Balance Sheet Date in
the ordinary course of business consistent with commercially reasonable custom
and practice associated with companies engaged in similarly situated businesses
as the Business; (ii) Permitted Liens; and (iii) Liens associated with
Indebtedness which will be paid off at Closing.

 

Section 4.6. Real Property.

 

(a) Owned Real Property. None of the Company or any of its Subsidiaries owns any
real property.

 

(b) Leased Real Property. Schedule 4.6(b) sets forth the address of each Leased
Real Property, and a true and complete list of all Leases for each such Leased
Real Property (the “Real Property Leases”). Except as set forth on Schedule
4.6(b), with respect to each of the Real Property Leases: (i) the Company (or
the applicable Subsidiary of the Company) enjoys peaceful and undisturbed
possession under such Real Property Leases; (ii) all rent payable under such
Real Property Leases has been paid to date; and (iii) none of the Company or any
of its Subsidiaries has subleased, licensed or otherwise granted any Person the
right to use or occupy such Leased Real Property or any portion thereof.

 

Section 4.7. Financial Statements.

 

(a) True, correct and complete copies of the following financial statements have
been delivered or made available to Buyer prior to the date hereof:

 

(i) the unaudited consolidated balance sheets of the Company and its
Subsidiaries as of December 31, 2017 and 2018 and the related consolidated
statement of income and cash flows of the Company and its Subsidiaries for the
years then ended (the “Annual Financial Statements”); and

 

(ii) the unaudited consolidated balance sheet of the Company and its
Subsidiaries as of July 31, 2019 (the “Balance Sheet Date”) and the related
consolidated statement of income and cash flows of the Company and its
Subsidiaries for the period then ended (the “Interim Financial Statements” and,
together with the Annual Financial Statements, the “Financial Statements”).

 

(b) The Financial Statements present fairly in all material respects the
financial condition and results of operations of the Company and its
Subsidiaries, taken as a whole, as of the dates thereof and for the periods
covered thereby (with respect to the Interim Financial Statements, subject to
normal year-end audit adjustments and any other adjustments expressly described
therein).

 

Section 4.8. No Undisclosed Liabilities. Except that are not, individually or in
the aggregate, material to the Company or the Business, the Company is not
subject to and does not have any Liabilities, except for Liabilities (a) set
forth on, or reserved against in, the Financial Statements, (b) incurred
subsequent to the Balance Sheet Date in the ordinary course of business
consistent with commercially reasonable custom and practice associated with
companies engaged in similarly situated businesses as the Business, or (c)
disclosed in this Agreement or the Disclosure Schedules hereto.

 



 13

  



 

Section 4.9. Absence of Certain Changes. Except as contemplated or permitted by
this Agreement or as set forth on Schedule 4.9, since the Balance Sheet Date:
(a) the Company and its Subsidiaries have operated only in the ordinary course
of business consistent with commercially reasonable custom and practice
associated with companies engaged in similarly situated businesses as the
Business (except as to management of working capital, which will has been
operated consistent with past practices), (b) there have not been any events,
occurrences, changes, developments or circumstances that have had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (c) each of the Company and its Subsidiaries have maintained, in
all material respects, existing relationships and goodwill with all material
customers, material suppliers, creditors, lessors and employees, and (d) except
as set forth in Schedule 4.9, neither the Company nor any of its Subsidiaries
has:

 

(i) amended its respective articles of incorporation or bylaws or similar
governing documents;

 

(ii) declared, set aside or paid any dividends (including non-cash dividends) in
respect of its Equity Securities or made any distribution on its capital stock
or to the holders of its capital stock, or purchased, redeemed or otherwise
acquired or retired for value any capital stock or made or agreed to make any
distribution or payments of any kind to any holders of its capital stock or
other Equity Interests;

 

(iii) authorized for issuance, issued, granted, sold, delivered or agreed or
committed to issue, grant, sell or deliver, any Equity Interests in the Company
or any of its Subsidiaries, any security convertible into, exchangeable for, or
evidencing the right to subscribe for or acquire, any Equity Interests in the
Company or any of its Subsidiaries, or any rights, warrants, subscriptions or
options to acquire, or other agreements or commitments of any character
obligating the Company or any of its Subsidiaries to issue any Equity Interests
in the Company or any of its Subsidiaries;

 

(iv) sold, leased, transferred, mortgaged, abandoned, licensed, assigned,
pledged, granted a Lien (except for any Permitted Liens) on or otherwise
disposed of or encumbered (except for any Permitted Liens) any of its properties
or assets other than sales of products in the ordinary course of business
consistent with commercially reasonable custom and practice associated with
companies engaged in similarly situated businesses as the Business;

 

(v) incurred or committed to any capital expenditures, obligations or
Liabilities other than in the Ordinary Course or, without duplication, made any
Contract for any material capital expenditure which is payable after the
Closing;

 

(vi) created, incurred, assumed, guaranteed or otherwise become liable or
obligated with respect to any Indebtedness other than borrowings under its
existing revolving credit facility, or made any loan or advance to, or any
investment in, any Person or canceled any material debt or waived any material
claim or right other than in the Ordinary Course;

 

(vii) delayed or postponed any material capital expenditure;

 



 14

  



 

(viii) entered into any settlement, conciliation or similar agreement with any
Governmental Authority;

 

(ix) acquired by merging or consolidating with, or acquired by purchasing a
portion of the Equity Interests or assets of, any business or Person;

 

(x) changed its auditor or changed its practices, principles or methods of
accounting in effect as of the Balance Sheet Date except as required by changes
in GAAP, including, the acceleration of receivables or delay of payables, except
as may be concurred to by its independent accountants or required by changes in
GAAP;

 

(xi) made or changed any Tax election, amended any Tax Return, or adopted or
changed any of its methods of accounting with respect to Taxes, or changed an
annual Tax accounting period, entered into any closing agreement with respect to
Taxes, settled any Tax claim assessment or deficiency, surrendered any right to
claim a refund of Taxes, or consented or agreed to any extension or waiver of
the limitation period with respect to a Tax claim, assessment or deficiency, or
took any other action regarding Taxes outside the Ordinary Course;

 

(xii) settled or compromised, or agreed to settle or compromise, any Action,
whether new, pending, brought or threatened;

 

(xiii) entered into, amended, modified or renewed any Contract regarding
employment, consulting, severance or similar arrangements with any of its key
employees, officers or directors;

 

(xiv) granted any salary, wage, bonus or other increase in compensation (nor
granted any severance or termination pay) to any director, officer, key employee
or independent contractor outside the ordinary course of business consistent
with commercially reasonable custom and practice associated with companies
engaged in similarly situated businesses as the Business, increased any employee
benefit or adopted, amended, terminated or made any other change to any Company
Employee Benefit Plan except as may be required by Law or pursuant to this
Agreement;

 

(xv) entered into any transaction or arrangement with, or for the benefit of,
any Affiliate or any of directors, former directors, officers or stockholders of
any Affiliate;

 

(xvi) amended, modified, extended, renewed or terminated any Lease, or entered
into any new lease, sublease, license or other agreement for the use or
occupancy of any real property;

 

(xvii) materially amended or modified or terminated any Material Contract or
otherwise committed to enter into any Contract which would have been a Material
Contract had the Company or any Subsidiary been a party to such Contract on the
date hereof;

 

(xviii) entered into any collective bargaining agreement, other agreement with
any labor union or other comparable labor relationship;

 

(xix) implemented or announced any group layoffs or terminated any key employee;

 

(xx) entered into any new line of business;

 



 15

  



 

(xxi) made or agreed to make any forward purchase commitments in excess of the
requirements of the business of the Company or any Subsidiary for normal
operating inventories of quality and quantity consistent with past practices, or
at prices higher than current market prices;

 

(xxii) cancelled or terminated any of its insurance policies or permitted any of
the coverage thereunder to lapse, unless simultaneously with such termination,
cancellation or lapse, replacement policies providing coverage substantially
equal to or greater than the coverage under such canceled, terminated or lapsed
insurance policies are in full force and effect; or

 

(xxiii) committed in writing to do any of the foregoing.

 

Section 4.10. Compliance with Law; Permits.

 

(a) Except: (i) with respect to the environmental matters addressed in Section
4.11, Tax matters addressed in Section 4.12, Intellectual Property matters
addressed in Section 4.13, labor matters addressed in Section 4.15 and employee
benefit matters addressed in Section 4.16; (ii) as set forth on Schedule
4.10(a), and (iii) as would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, the Company and its Subsidiaries
are, and have at all times during the previous three (3) years have been, in
compliance with all applicable Laws and Orders. Except as set forth on Schedule
4.10(a), no Action alleging any failure to comply with any applicable Law or
Order is pending or, to the Knowledge of Seller Parties, currently threatened in
writing against the Company or any of its Subsidiaries.

 

(b) Except as set forth on Schedule 4.10(b): (i) the Company and its
Subsidiaries hold all Permits required in connection with the conduct of the
Business as currently conducted, except for such Permits as to which the failure
to hold would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; (ii) to the Knowledge of Seller Parties,
each such Permit is in full force and effect; and (iii) the Company and its
Subsidiaries are in compliance with the terms and conditions of all such
Permits, except for such noncompliance that would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

Section 4.11. Environmental Matters. Except as set forth on Schedule 4.11 or as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect:

 

(a) to the Knowledge of Seller Parties, the Company and its Subsidiaries are in
compliance with all Environmental Laws;

 

(b) none of the Company or any of its Subsidiaries has received any written
notice from any Governmental Authority or any other Person alleging that the
Company or any of its Subsidiaries is not in compliance with any Environmental
Law; and

 

(c) to the Knowledge of Seller Parties, the Leased Real Property and the
existing uses and activities thereon, including the use, maintenance and
operation of the Business as currently conducted, comply with all Environmental
Laws.

 



 16

  



 

Section 4.12. Tax Matters.

 

(a) All material Tax Returns required to have been filed by or in respect of the
Company or any of its Subsidiaries (as any deadlines for filing may have been
extended by duly filed applications for extension) have been timely filed. All
such Tax Returns were true, correct and complete in all material respects, were
prepared in substantial compliance with all applicable Laws and regulations and
disclose all Taxes required to be paid for the periods covered thereby, except
where such omissions or deficiencies in such Tax Returns would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
All Taxes reported on such Tax Returns as due and owing by the Company or any of
its Subsidiaries have been paid, except where such failure to pay the Taxes
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. There are no Liens for Taxes (other than Taxes not yet
due and payable) upon any of the assets of the Company or any of its
Subsidiaries. The Company and its Subsidiaries have timely withheld and paid to
the appropriate Governmental Authority all Taxes required to have been withheld
and paid by it in connection with amounts paid or owing to any employee,
independent contractor, creditor, or other third party, and all Forms W-2 and
1099 and other applicable forms required with respect thereto have been properly
completed and timely filed, except where such nonpayments, omissions or
deficiencies would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(b) There is no Tax audit or administrative or judicial Tax proceeding pending
with respect to the Company or any of its Subsidiaries. None of the Company or
any of its Subsidiaries has received from any Governmental Authority any written
notice indicating an intent to investigate or open an audit or other review of
any Tax or Tax Return of the Company or any of its Subsidiaries.

 

(c) None of the Company or any of its Subsidiaries has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency. No written claim has been made by a
jurisdiction in which the Company or any of its Subsidiaries does not file Tax
Returns that the Company or any of its Subsidiaries is or may be required to
file Tax Returns or pay Taxes in such jurisdiction.

 

(d) None of the Company or any of its Subsidiaries: (i) has been a member of an
Affiliated Group filing a consolidated federal Tax Return (other than a group
the common parent of which was the Company); or (ii) to the Knowledge of Seller
Parties, has any actual or potential liability for the Taxes of any other Person
under Treas. Reg. Section 1.1502-6 (or any similar provision of state, local or
foreign Law).

 

(e) None of the Company or any of its Subsidiaries is a party to any agreement,
contract, arrangement, or plan that has resulted, separately or in the
aggregate, in the payment of any “excess parachute payment” within the meaning
of Section 280G of the Code in connection with the transactions contemplated by
this Agreement.

 

Section 4.13. Intellectual Property.

 

(a) The Company and its Subsidiaries, collectively, own or possess, free and
clear of all Liens (other than Permitted Liens), all right, title and interest
in and to all Owned Intellectual Property. The Company and its Subsidiaries,
collectively, have the right to use all Licensed Intellectual Property pursuant
to the Licenses set forth on Schedule 4.13(a) in the manner necessary to conduct
the Business as it is currently conducted. Owned Intellectual Property and
Licensed Intellectual Property include all of the Intellectual Property that is
owned by or licensed to the Company or any of its Subsidiaries and that is
necessary to conduct the Business as currently conducted. Except as set forth on
Schedule 4.13(a), the transactions contemplated by this Agreement will not
impair the right, title or interest of the Company and its Subsidiaries in or to
any of the Owned Intellectual Property or Licensed Intellectual Property, and
each item of Owned Intellectual Property and Licensed Intellectual Property that
is necessary to conduct the Business as currently conducted, will continue to be
owned by or available for use by the Company or any of its Subsidiaries
immediately after the Closing.

 



 17

  



 

(b) Except as set forth on Schedule 4.13(b): (i) to the Knowledge of Seller
Parties, the operation of the Business as currently conducted by the Company and
its Subsidiaries does not interfere with, infringe upon, misappropriate, or
otherwise come into conflict with, any Intellectual Property of any Person; (ii)
none of the Company or any of its Subsidiaries has received any written charge,
complaint, claim, demand or notice alleging any such interference, infringement,
misappropriation or violation (including any offer or demand to license any
Intellectual Property of any Person) and, to the Knowledge of Seller Parties, no
such charge, complaint, claim demand or notice is currently threatened in
writing; (iii) no claims challenging the validity, enforceability, ownership or
use of any Owned Intellectual Property are pending or, to the Knowledge of
Seller Parties, are currently threatened in writing; and (iv) to the Knowledge
of Seller Parties, no Person has interfered with, infringed upon,
misappropriated or otherwise conflicted with any Owned Intellectual Property.

 

(c) Schedule 4.13(c) identifies all of the following items of Owned Intellectual
Property (identifying for each such item, the owner): (i) all patented or
registered Intellectual Property, including all Internet domain registrations;
(ii) all pending patent applications or other applications for registration of
Intellectual Property; and (iii) all trade names or corporate names and all
material unregistered trademarks and service marks. None of the Owned
Intellectual Property is subject to any outstanding consent, settlement, decree,
order, injunction or ruling restricting the use or ownership thereof.

 

(d) During the twelve (12) months immediately preceding the date of this
Agreement, there has not been any material failure that has not been remedied
with respect to any software, hardware, network or other computer systems owned,
licensed or leased by the Company or any of its Subsidiaries that is material to
and necessary for the operation of the Business as currently conducted.

 

Section 4.14. Contracts.

 

(a) Schedule 4.14(a) lists the following Contracts to which the Company or any
of its Subsidiaries is a party (each, a “Material Contract”):

 

(i) any Contract relating to the lease of personal property to or from any
Person that involved rental payment obligations in excess of $50,000 during the
years ended December 31, 2017 or 2018;

 

(ii) any Real Property Lease;

 

(iii) any Contract to purchase or sell real property;

 



 18

  



 

(iv) except for (A) purchase orders of the Company or its Subsidiaries issued or
received in the ordinary course of business consistent with commercially
reasonable custom and practice associated with companies engaged in similarly
situated businesses as the Business for the purchase or sale of supplies,
products or goods and (B) Contracts with customers, suppliers or partners
entered in the ordinary course of business consistent with commercially
reasonable custom and practice associated with companies engaged in similarly
situated businesses as the Business, any Contract for the purchase or sale of
supplies, products, or goods, or for the furnishing or receipt of services, in
each case that involved payment obligations in excess of $100,000 during any
twelve (12)-month period;

 

(v) any Contract that involves any partnership, strategic alliance, joint
venture or sharing of profits by the Company or any of its Subsidiaries with any
other Person;

 

(vi) any Contract under which the Company or its Subsidiaries has made, or that
obligations the Company or its Subsidiaries to make, a loan or capital
contribution to, or investment in, any Person other than advances to employees
in the ordinary course of business consistent with commercially reasonable
custom and practice associated with companies engaged in similarly situated
businesses as the Business;

 

(vii) any Contract relating to Indebtedness;

 

(viii) any (A) License, (B) Contract pursuant to which the Company or any of its
Subsidiaries is obligated to pay royalties to any other Person with respect to
any Intellectual Property or (C) any restrictions or other limitations on the
Company’s or any of its Subsidiaries’ rights with respect to, or use or
disclosure of, any Owned Intellectual Property;

 

(ix) any collective bargaining agreement or other agreement with any union or
similar employee representative;

 

(x) any Contract for the employment or engagement of any individual on a
full-time, part-time or consulting basis, other than any such Contract that is
terminable “at will” or that can be terminated without penalty, liability or
premium upon notice of ninety (90) days or less;

 

(xi) any powers of attorney or similar grants of agency executed by the Company
or any of its Subsidiaries;

 

(xii) any Contract with any Governmental Authority not made in the ordinary
course of business consistent with commercially reasonable custom and practice
associated with companies engaged in similarly situated businesses as the
Business; and

 

(xiii) any Contract obligating the Company or any of its Subsidiaries: (A) to
refrain from competing with any business, (B) to refrain from conducting
business in any particular jurisdiction, (C) to refrain from conducting any
business with certain parties, or (D) to provide “most favored nations” terms
for the benefit of any other Person.

 



 19

  



 

(b) The Company has delivered or made available to Buyer a true, correct and
complete copy of each Material Contract. Except as set forth on Schedule
4.14(b), with respect to each such Material Contract: (i) such Material Contract
is in full force and effect and constitutes a legal, valid and binding
obligation of the Company or the applicable Subsidiary of the Company that is a
party thereto, enforceable in accordance with its terms and conditions, subject
to General Principles of Law, Equity and Public Policy; (ii) none of the Company
or any of its Subsidiaries is in breach or default in any material respect under
such Material Contract; and (iii) to the Knowledge of Seller Parties, no event
has occurred or circumstance exists which, with notice or lapse of time or both,
would constitute such a breach or default, or permit termination, modification,
or acceleration, under such Material Contract.

 

Section 4.15. Labor Matters.

 

(a) For the Company and its Subsidiaries: (i) there is no collective bargaining
agreement or relationship; (ii) there is no unfair labor practice charge or
complaint pending or, to the Knowledge of Seller Parties, currently threatened
in writing before the National Labor Relations Board or any other Governmental
Authority; (iii) there is not currently any labor strike, lockout, work stoppage
or other material labor dispute or formal complaint and, to the Knowledge of
Seller Parties, no such dispute or complaint is currently threatened in writing;
(iv) to the Knowledge of Seller Parties, no union organization campaign is in
progress with respect to any employees of the Company and its Subsidiaries; and
(v) the Company and its Subsidiaries are in compliance with all applicable Laws
respecting employment and employment practices, terms and conditions of
employment, wages, hours of work, and occupational safety and health, except for
such noncompliance that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

(b) The Company and its Subsidiaries have properly classified all Business
Employees and Business Consultants as either employees or independent
contractors and as exempt or non-exempt for all purposes and have made all
appropriate filings in connection with services provided by, and compensation
paid to, such Business Employees and Business Consultants.

 

Section 4.16. Employee Benefits Plans.

 

(a) Schedule 4.16(a) sets forth a complete and correct list of each Employee
Benefit Plan. With respect to each Employee Benefit Plan, the Company has
provided or made available to Buyer true, correct and complete copies of such
Employee Benefit Plan, including all amendments thereto, and in the case of an
unwritten Employee Plan, a written description thereof.

 

(b) Except as set forth on Schedule 4.16(b) and except for such noncompliance
that would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, each Employee Benefit Plan has been maintained,
funded and administered in compliance with the terms of such Employee Benefit
Plan, the applicable requirements of the Code and ERISA and any other applicable
Laws. Except as set forth on Schedule 4.16(b), each Employee Benefit Plan
intended to be qualified under Section 401(a) of the Code is so qualified and
has received a favorable determination letter from the Internal Revenue Service,
or, if not so qualified, each such Employee Benefit Plan may still be amended
within the remedial amendment period applicable to such Employee Benefit Plan to
cure any qualification defect, and no event has occurred or condition exists
that could materially adversely affect the qualification of such Employee
Benefit Plan.

 



 20

  



 

(c) With respect to each Employee Benefit Plan, all payments, premiums,
contributions, and reimbursements for all periods ending prior to or as of the
Closing Date have been made. There are no Actions (other than routine claims for
benefits in the ordinary course of business consistent with commercially
reasonable custom and practice associated with companies engaged in similarly
situated businesses as the Business) pending or, to the Knowledge of Seller
Parties, currently threatened in writing with respect to any Employee Benefit
Plan, other than any such Actions that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(d) None of the Company, any of its Subsidiaries or any of their respective
ERISA Affiliates maintains, sponsors, contributes to, has any obligation to
contribute to, or has any Liability under or with respect to a “defined benefit
plan,” as defined in Section 3(35) of ERISA, a pension plan subject to the
minimum funding standards of Section 302 of ERISA or Section 412 of the Code, or
a “multiemployer plan,” as defined in Section 3(37) of ERISA. No other trade or
business is treated, together with the Company, any of its Subsidiaries or any
of their respective ERISA Affiliates, as a single employer under Section 414 of
the Code or Section 4001 of ERISA and none of the Company, any of its
Subsidiaries or any of their respective ERISA Affiliates has incurred any
Liability to or with respect to an Employee Benefit Plan (other than with
respect to contributions not yet due) or to the Pension Benefit Guaranty
Corporation (other than for the payment of premiums not yet due). None of the
Company, any of its Affiliates or any of their respective ERISA Affiliates has
incurred or is contingently liable for any withdrawal liability to any
“multiemployer plan” under Section 4021 of ERISA.

 

(e) Except as set forth on Schedule 4.16(e), neither the execution and delivery
of this Agreement nor the consummation of the transactions contemplated hereby
will: (i) entitle any Person to any payment, forgiveness of Indebtedness,
vesting, distribution, or increase in benefits or compensation under or with
respect to any Employee Benefit Plan; (ii) result in any acceleration (of
vesting or payment of benefits or compensation or otherwise) under or with
respect to any Employee Benefit Plan; or (iii) trigger any obligation to fund
any Employee Benefit Plan.

 

Section 4.17. Affiliate Transactions. Except: (a) for employment-related and
equity-related arrangements, the payment of compensation and benefits in the
ordinary course of business consistent with commercially reasonable custom and
practice associated with companies engaged in similarly situated businesses as
the Business, and travel advances and employee loans in the ordinary course of
business consistent with commercially reasonable custom and practice associated
with companies engaged in similarly situated businesses as the Business; and (b)
as set forth on Schedule 4.17, neither any officer or director of the Company or
any of its Subsidiaries nor any Seller Party nor, to the Knowledge of Seller
Parties, any immediate family member of any officer or director of the Company
or any of its Subsidiaries, is a party to any Contract or ongoing transaction or
business relationship with, or has any material interest in any material
property used by, the Company or any of its Subsidiaries.

 

Section 4.18. Litigation. Except as set forth on Schedule 4.18 and except as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, there is no Action pending or, to the Knowledge of
Seller Parties, currently threatened in writing against the Company or any of
its Subsidiaries. Except as set forth on Schedule 4.18, none of the Company or
any of its Subsidiaries is subject to any (a) outstanding Order that relates
specifically to the Company or any of its Subsidiaries or (b) unsatisfied
judgment, penalty or award, in each case against, relating to or affecting the
Business.

 

Section 4.19. Insurance. Schedule 4.19 sets forth a true, complete and correct
summary of all policies of insurance for the Company and its Subsidiaries with
respect to its properties, assets, businesses, operations and employees. With
respect to each such insurance policy listed on Schedule 4.19: (a) the policy is
in full force and effect; and (b) none of the Company or any of its Subsidiaries
in material breach or default (including with respect to the payment of
premiums) thereunder.

 



 21

  



 

Section 4.20. Accounts Receivable; Accounts Payable.

 

Except as set forth on Schedule 4.20:

 

(a) The accounts receivable reflected on the Interim Financial Statements (i)
are collectible in the ordinary course of business consistent with commercially
reasonable custom and practice associated with companies engaged in similarly
situated businesses as the Business (net of contractual allowances and bad debt
reserves established in accordance with prior practice), (ii) represent legal,
valid and binding obligations for services actually performed by the Company and
its Subsidiaries, enforceable in accordance with their terms, and (iii) have
arisen only from bone fide sales transactions in the ordinary course of business
consistent with commercially reasonable custom and practice associated with
companies engaged in similarly situated businesses as the Business and are
payable on ordinary trade terms. There are no contests, claims, counterclaims,
rights of set off or other defenses with respect to such accounts receivable.

 

(b) The accounts payable of the Company and its Subsidiaries (i) have not been
outstanding for more than ninety (90) days, (ii) represent obligations of the
Company and its Subsidiaries for products or services actually received, and
(iii) have arisen only from bone fide purchases in the ordinary course of
business consistent with commercially reasonable custom and practice associated
with companies engaged in similarly situated businesses as the Business and are
payable on ordinary trade terms.

 

Section 4.21. Export Compliance. The Company and its Subsidiaries are in
compliance with applicable provisions of U.S. export Laws and the export Laws of
the other countries where it conducts business, except for such noncompliance
that would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, and neither the Company nor any of its Subsidiaries
have received any written notices of noncompliance, complaints or warnings with
respect to its compliance with export Laws.

 

Section 4.22. Bank Accounts. Schedule 4.22 lists all bank accounts, safety
deposit boxes and lock boxes (designating each authorized signatory with respect
thereto) of the Company and its Subsidiaries.

 

Section 4.23. No Other Representations and Warranties.

 

(a) Except for the representations and warranties contained in Article 3 and
this Article 4 (including the Disclosure Schedules), none of Seller Parties, the
Company, any of its Subsidiaries, any of their respective directors, officers,
employees, stockholders, agents, Affiliates or representatives, or any other
Person, has made or shall be deemed to have made any representation or warranty
to Buyer, express or implied, at law or in equity, with respect to any Seller
Party, the Company or its Subsidiaries or the execution and delivery of this
Agreement or the transactions contemplated hereby, including as to the accuracy
or completeness of any information, documents or materials regarding the Company
or any of its Subsidiaries furnished or made available to Buyer and its
representatives in any “data rooms,” “virtual data rooms,” management
presentations or in any other form in expectation of, or in connection with, the
transactions contemplated by this Agreement (“Evaluation Material”). Seller
Parties hereby disclaim any such representations or warranties, and Buyer hereby
disclaims any reliance upon any such representations, warranties or Evaluation
Material and acknowledges and agrees that none of Seller Parties, the Company,
any of its Subsidiaries, any of their respective directors, officers, employees,
stockholders, agents, Affiliates or representatives, or any other Person, shall
have or be subject to any liability to Buyer or any other Person resulting from
the distribution to Buyer of, or Buyer’s use or reliance on, any such Evaluation
Material. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, THIS
SECTION 4.23 IS NOT INTENDED TO, AND IT SHALL NOT IMPEDE, IMPAIR, HINDER OR
AFFECT IN ANY RESPECT ANY CLAIM BASED ON FRAUD, FRAUD IN THE INDUCEMENT OR
INTENTIONAL MISREPRESENTATION.

 



 22

  



 

(b) Buyer acknowledges that the Seller Parties are not making any
representations or warranties with respect to (i) any forecasts, projections,
estimates or budgets delivered or made available to Buyer or any of its
directors, officers, employees, advisors, agents or other representatives of
future revenues, future results of operations (or any component thereof), future
cash flows or future financial condition (or any component thereof) of the
Company or the Business, or (ii) any other information or documents made
available to Buyer or any of its directors, officers, employees, advisors,
agents or other representatives with respect to the Company or the Business,
except as expressly set forth in as set forth in Article 3 and Article 4 above.
BUYER AGREES THAT THE REPRESENTATIONS AND WARRANTIES GIVEN IN Article 3 and
ARTICLE 4 ABOVE ARE IN LIEU OF, AND BUYER HEREBY EXPRESSLY WAIVES ALL RIGHTS TO,
ANY IMPLIED WARRANTIES THAT MAY OTHERWISE BE APPLICABLE BECAUSE OF THE
PROVISIONS OF THE UNIFORM COMMERCIAL CODE OR ANY OTHER STATUTE, INCLUDING THE
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller Parties as follows:

 

Section 5.1. Organization. Buyer is a corporation duly incorporated, validly
existing and in good standing under the Laws of the State of Nevada. Buyer
possesses the requisite power and authority to own, lease and operate its
properties and to carry on its business as conducted by Buyer as of the date of
this Agreement. Buyer is duly licensed or qualified to conduct business and is
in good standing under the Laws of each jurisdiction in which the character of
the assets owned or leased, or the nature of the business conducted, by it
requires such licensing or qualification.

 

Section 5.2. Power and Authority. Buyer has all requisite power and authority to
execute and deliver this Agreement and each of the Ancillary Agreements to which
it is a party and to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by Buyer of this Agreement and each of the Ancillary Agreements to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, have been duly and validly authorized by all necessary
action on the part of Buyer, and no other or further action or proceeding on the
part of Buyer or its equity holders is necessary to authorize the execution and
delivery by Buyer of this Agreement or any of the Ancillary Agreements to which
it is a party and the consummation by Buyer of the transactions contemplated
hereby and thereby. This Agreement has been duly and validly executed and
delivered by Buyer and, assuming the due and valid authorization, execution and
delivery of this Agreement by Seller Parties, constitutes a valid and binding
obligation of Buyer, enforceable against it in accordance with its terms and
conditions, subject to General Principles of Law, Equity and Public Policy.

 



 23

  



 

Section 5.3. Consents and Approvals; No Violation.

 

(a) Buyer is not required to give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any Governmental Authority or other
Person in connection with the execution, delivery and performance by Buyer of
this Agreement or any of the Ancillary Agreements to which it is a party or the
consummation of the transactions contemplated hereby and thereby.

 

(b) The execution, delivery and performance by Buyer of this Agreement and the
Ancillary Agreements to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, does not: (i) violate or conflict
with any provision of the organizational or governing documents of Buyer; (ii)
violate any Law or Order to which Buyer is subject; or (iii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, or create in any party the right to accelerate, terminate, modify or cancel,
any Contract to which Buyer is a party.

 

Section 5.4. Brokers’ Fees. Buyer does not have any Liability to pay any fees or
commissions to any broker, finder, investment banker or agent with respect to
the transactions contemplated by this Agreement based upon any arrangement or
agreement made by or on behalf of Buyer.

 

Section 5.5. Litigation. There is no Action, hearing or investigation pending
or, to Buyer’s knowledge, currently threatened against Buyer or any of its
properties or assets that challenges, or will have the effect of preventing,
delaying, making illegal, or otherwise interfering with, the execution of this
Agreement or the consummation of the transactions contemplated hereby. Buyer is
not subject to any outstanding Order.

 

ARTICLE 6

PRE-CLOSING COVENANTS

 

Section 6.1. Conduct of the Business.

 

(a) During the period from the date of this Agreement to the earlier of the
Closing and the date this Agreement is terminated in accordance with Section
12.1 (the “Interim Period”), except as would not, individually or in the
aggregate, have a Material Adverse Effect, as contemplated or permitted under
this Agreement, as required by Law, with the written consent of Buyer (which
consent shall not be unreasonably conditioned, withheld or delayed), or as set
forth on Schedule 6.1(a), Seller Parties shall cause the Company and its
Subsidiaries to use commercially reasonable efforts to conduct the Business only
in the Ordinary Course.

 

(b) During the Interim Period, except as would not, individually or in the
aggregate, have a Material Adverse Effect, as contemplated or permitted under
this Agreement, as required by Law, with the written consent of Buyer (which
consent shall not be unreasonably conditioned, withheld or delayed), or as set
forth on Schedule 6.1(b), Seller Parties shall cause the Company and its
Subsidiaries not to:

 



 24

  



 

(i) other than in the ordinary course of business consistent with commercially
reasonable custom and practice associated with companies engaged in similarly
situated businesses as the Business, sell, lease, license or otherwise transfer
any tangible assets that are material, individually or in the aggregate, to the
Business;

 

(ii) make any material changes in management personnel or increase the
compensation level of any management employee, officer or director, except as
required by any existing Contract or Employee Benefit Plan and except for normal
changes or increases in the ordinary course of business consistent with
commercially reasonable custom and practice associated with companies engaged in
similarly situated businesses as the Business;

 

(iii) other than in the ordinary course of business consistent with commercially
reasonable custom and practice associated with companies engaged in similarly
situated businesses as the Business, enter into any new capital spending
commitments in excess of $50,000 in consideration in the aggregate;

 

(iv) terminate or cancel any of the insurance policies set forth on Schedule
4.19, unless simultaneously with such termination or cancellation, a replacement
policy providing coverage at least equal to the coverage under the terminated or
canceled insurance policy for a substantially similar premium is in full force
and effect;

 

(v) except as required (A) to comply with applicable Law, (B) to maintain
qualification under Section 401(a) of the Code, or (C) under the provisions of
any Employee Benefit Plan, adopt, amend, modify, terminate, or make any
contributions to any Employee Benefit Plan;

 

(vi) amend its articles of incorporation, bylaws or other governing documents in
a manner that could reasonably be expected to have an adverse effect on Buyer or
the transactions contemplated by this Agreement;

 

(vii) incur any Indebtedness or guarantee any Indebtedness, except for
borrowings incurred in the Ordinary Course;

 

(viii) repurchase or redeem any of the Shares or any Equity Interests of any
Subsidiary of the Company;

 

(ix) issue, sell or grant any additional Equity Interests;

 

(x) other than the acquisition of inventory in the ordinary course of business
consistent with commercially reasonable custom and practice associated with
companies engaged in similarly situated businesses as the Business, acquire, or
agree to acquire, by merging or consolidating with, or by purchasing a
substantial portion of the assets of, or by any other manner, any business or
any corporation, partnership, joint venture, association or other business
organization or division thereof;

 

(xi) enter into any material transaction with any Affiliate not dealing at arm’s
length with the Company or any of its Subsidiaries; or

 

(xii) enter into a Contract, or otherwise agree or commit, to take any of the
foregoing actions.

 



 25

  



 

Section 6.2. Appropriate Actions.

 

(a) General. Each of the Parties shall use commercially reasonable efforts to
take all action necessary to consummate the transactions contemplated by this
Agreement as soon as possible after the execution of this Agreement, including
taking all actions necessary to comply promptly with all applicable Laws that
may be imposed on it or any of its Affiliates with respect to the Closing.

 

(b) Third Parties and Governmental Authorities Notice and Consent. Each of the
Parties shall use commercially reasonable efforts to obtain, as soon as possible
after the execution of this Agreement, any and all consents, approvals and
authorizations of Governmental Authorities or other Persons required in order to
consummate the transactions contemplated by this Agreement, and each Party shall
cooperate with the other Parties to this Agreement in obtaining all such
consents, approvals and authorizations; provided, however, that Seller Parties
shall not be required to expend any funds to obtain any consents, approvals or
authorizations of Governmental Authorities or other Persons.

 

(c) Notice of Adverse Developments. During the Interim Period, Buyer, on one
hand, and Seller Parties, on the other hand, shall give prompt notice to the
other of the discovery by such Party of: (i) any material inaccuracy in any
representation or warranty of the other Party or Parties of which they become
aware; (ii) any material failure by the other Party or Parties to comply with
any of such Party’s or Parties’ covenants contained in this Agreement; or (iii)
the occurrence of any event or the existence of any circumstances that would
make satisfaction of any of the conditions set forth in ARTICLE 8 impossible or
unlikely.

 

(d) Further Assurances. If any further action is necessary or desirable to carry
out the purposes of this Agreement, each Party, upon request of the other Party
and from time to time, will take such further action (including the execution
and delivery of such further instruments and documents) as the other Party
reasonably may request and deem necessary or desirable to consummate the
transactions contemplated by this Agreement, all at the sole cost and expense of
the requesting Party (unless the requesting Party is entitled to indemnification
therefor pursuant to ARTICLE 10).

 

Section 6.3. Confidentiality. During the Interim Period, Seller Parties shall
not, and shall cause their respective Affiliates not to, at any time, disclose
to any Person other than Buyer any confidential information or Intellectual
Property Rights owned, possessed, licensed or used by or relating to the Company
or the Business of the Company, whether or not such information is embodied in
writing or other physical form. At Closing, Seller Parties shall promptly
deliver to Buyer all documents and other materials containing all confidential
information relating to the Business, to the extent it is in physical form
(including, without limitation, electronic form), including but not limited to
writings, designs, documents, records, memoranda, photographs, sound recordings,
electronic and computer files, tapes and disks containing software, computer
source code listings, routines, file layouts, record layouts, system design
information, models, manuals, documentation, notes and any material concerning
costs, uses, methods, designs, applications, purchasers of or experience with
products made or sold by the Company or any secret or confidential product,
apparatus or process manufactured, used, developed, acquired or investigated by
the Company.

 



 26

  



  

Section 6.4. Due Diligence Access. During the Interim Period, upon reasonable
advance notice from Buyer and at the sole cost and expense of Buyer, Seller
Parties shall, and shall cause the Company and its Subsidiaries to, afford Buyer
and its authorized representatives reasonable access, during regular business
hours, to the executive personnel, offices, properties, books and records of the
Company and its Subsidiaries in order for Buyer to have the opportunity to make
such investigation as it shall reasonably desire to make of the affairs of the
Company and its Subsidiaries; provided, however, that such access shall not
unreasonably interfere with the conduct of the business of the Company or any of
its Subsidiaries.

 

Section 6.5. Regulatory Matters. Each of the Parties shall promptly execute and
file, or join in the execution and filing of, any application, notification, or
other document that may be necessary in order to obtain the authorization,
approval, or consent of any Governmental Authority that may be reasonably
required in connection with the consummation of the transactions contemplated by
this Agreement.

 

Section 6.6. Contact with Business Relations. During the Interim Period, Buyer
and its representatives shall contact and communicate with the employees,
customers, suppliers, distributors, lessees, lessors, licensees, licensors and
other material business relations of the Company and its Subsidiaries in
connection with the transactions contemplated hereby only after prior
consultation with, and prior written approval of, the Seller Parties.

 

ARTICLE 7

CLOSING DELIVERABLES

 

Section 7.1. Closing Deliverables of Seller Parties. At the Closing, Seller
Parties shall deliver, or cause to be delivered, to Buyer or any other Person
designated by Buyer (unless the delivery is waived in writing by Buyer), the
following documents, in each case duly executed or otherwise in proper form:

 

(a) The consents of Governmental Authorities set forth on Schedule 7.1(a);

 

(b) A non-foreign affidavit of Seller, dated as of the Closing Date, sworn under
penalty of perjury and in form and substance required under the Treasury
Regulations issued pursuant to Section 1445 of the Code, stating that Seller is
not a “foreign person” as defined in Section 1445 of the Code;

 

(c) The Payoff Letters with respect to the Indebtedness of each Company
identified on Schedule 7.1(c) (each, a “Payoff Letter” and collectively, the
“Payoff Letters”) executed by the applicable lenders thereof;

 

(d) The consent of the landlord to the transactions contemplated hereby under
the Industrial Net Lease dated September 30, 2015 between Superline, Inc., as
landlord, and the Company, as tenant, for 2702 Media Center Dr., Suite 101, Los
Angeles, CA 90065, in form and substance reasonably satisfactory to Buyer;

 

(e) A certificate signed by an officer of the Company, dated as of the Closing
Date, certifying (i) the Company’s and its Subsidiaries’ organizational and
governing documents; and (ii) resolutions of the equity holders of the Company
approving this Agreement and the transactions contemplated hereby;

 



 27

  



  

(f) A good standing certificate with respect to the Company and its Subsidiaries
issued by the Secretary of State of California, dated as of a date not more than
ten (10) Business Day prior to the Closing Date;

 

(g) Resignations, effective as of the Closing, from each director, officer or
similar position with the Company or any of its Subsidiaries as requested by
Buyer; and

 

(h) The Employments Agreements, duly executed by each of the Seller Parties.

 

Section 7.2. Closing Deliverables of Buyer. At the Closing, Buyer shall deliver
the Payoff Amount as provided in Section 2.3(b), and shall deliver, or cause to
be delivered, to the Seller Parties or any other Person designated by the Seller
Parties (unless the delivery is waived in writing by the Seller Parties), the
following documents, in each case duly executed or otherwise in proper form:

 

(a) The Revolving Note marked cancelled;

 

(b) A certificate signed by an officer of the Company, dated as of the Closing
Date, certifying resolutions of Buyer authorizing the execution and delivery of
this Agreement and the Ancillary Agreements to which Buyer is a party and the
consummation of the transactions contemplated hereby and thereby;

 

(c) A good standing certificate with respect to the Buyer issued by the
Secretary of State of Nevada, dated as of a date not more than ten (10) Business
Day prior to the Closing Date; and

 

(d) The Employment Agreements, duly executed by Buyer.

 

ARTICLE 8

CONDITIONS TO CLOSING

 

Section 8.1. Conditions to Obligations of Each Party. The respective obligations
of each Party to consummate the transactions contemplated by this Agreement are
subject to the satisfaction or waiver at or prior to the Closing of the
condition that there shall not be in effect on the Closing Date any Order
restraining, enjoining or otherwise making illegal the consummation of any of
the transactions contemplated by this Agreement.

 

Section 8.2. Additional Conditions to Obligations of Buyer. The obligations of
Buyer to consummate the transactions contemplated by this Agreement shall be
subject to the satisfaction or waiver at or prior to the Closing of the
following additional conditions:

 

(a) Sellers Parties’ Representations and Warranties. (i) Each of the
representations and warranties made by Seller Parties set forth in ARTICLE 3 and
ARTICLE 4 (other than those representations and warranties that address matters
as of any particular date) shall be true and correct as of the Closing Date as
though then made (without giving effect to any materiality, Material Adverse
Effect, or similar qualification in the representations and warranties), and
(ii) the representations and warranties of Seller Parties set forth in ARTICLE 3
and ARTICLE 4 that address matters as of any particular date shall be true and
correct as of such date (without regard to any materiality, Material Adverse
Effect, or similar qualification in the representation and warranties), except
where the failure of such representations and warranties referenced in the
immediately preceding clauses (i) and (ii) to be so true and correct would not,
in the aggregate, have a Material Adverse Effect.

 



 28

  



 

(b) Performance by Seller Parties. Seller Parties shall have performed and
complied in all material respects with all of their covenants, obligations and
agreements required by this Agreement to be performed or complied with by them
prior to or as of the Closing.

 

(c) Bring-Down Certificate. Buyer shall have received a certificate dated as of
the Closing Date and executed by an executive officer of the Company certifying
that the conditions set forth in Section 8.2(a) and Section 8.2(b) have been
satisfied.

 

(d) Closing Deliveries. The items to be delivered by the Seller Parties pursuant
to Section 7.1 shall have been delivered (or tendered subject only to Closing)
to Buyer.

 

(e) Financing. Buyer shall have received at least One Million Five Hundred
Thousand Dollars ($1,500,000.00) from the sale of its equity securities on the
terms and conditions reasonably acceptable to Buyer.

 

If the Closing occurs, all closing conditions set forth in this Section 8.2
which have not been fully satisfied as of the Closing shall be deemed to have
been waived by Buyer.

 

Section 8.3. Additional Conditions to Obligations of Seller Parties. The
obligations of Seller Parties to consummate the transactions contemplated by
this Agreement shall be subject to the satisfaction or waiver at or prior to the
Closing of the following additional conditions:

 

(a) Buyer’s Representations and Warranties. The representations and warranties
of Buyer set forth in ARTICLE 5 shall be true and correct as of the Closing Date
as though then made (without giving effect to any materiality or similar
qualification in the representations and warranties), except where the failure
of such representations and warranties to be so true and correct would not
reasonably be expected to: (i) prevent or materially impede or delay the
consummation by Buyer of the transactions contemplated by this Agreement; or
(ii) have a material adverse effect on the ability of Buyer to perform its
obligations under this Agreement and the Ancillary Agreements to which it is a
party.

 

(b) Performance by Buyer. Buyer shall have performed and complied in all
material respects with all of its covenants, obligations and agreements required
by this Agreement to be performed or complied with by it prior to or as of the
Closing.

 

(c) Bring-Down Certificate. Seller Parties shall have received a certificate
dated as of the Closing Date and executed by an executive officer of Buyer
certifying that the conditions set forth in Section 8.3(a) and Section 8.3(b)
have been satisfied.

 

(d) Closing Deliveries. The items to be delivered by Buyer pursuant to Section
7.2 shall have been delivered (or tendered subject only to Closing) to the
Seller Parties.

 

If the Closing occurs, all closing conditions set forth in this Section 8.3
which have not been fully satisfied as of the Closing shall be deemed to have
been waived by Seller Parties.

 



 29

  



 

ARTICLE 9

GENERAL COVENANTS

 

Section 9.1. Books and Records; Access. From and after the Closing, the Company
and its Subsidiaries shall be entitled to possession of all documents, books,
records, agreements, and financial data of any sort relating to the Business
and/or the Company and its Subsidiaries. Following the Closing, Buyer shall, and
shall cause each of its Subsidiaries to, provide Seller Parties and their
representatives with reasonable access to and/or copies of such books and
records for any bona fide business or legal purpose during normal business hours
and upon reasonable prior notice. Unless otherwise consented to in writing by
the Seller Parties, Buyer shall not, and shall cause the Company and its
Subsidiaries not to, for a period of seven (7) years following the Closing Date,
destroy, alter or otherwise dispose of any of the books and records of the
Company or any of its Subsidiaries (relating to the Business) for any period
prior to the Closing Date without first giving reasonable prior written notice
to Seller Parties and offering to surrender to Seller Parties such books and
records or any portion thereof which Buyer or any of its Subsidiaries may intend
to destroy, alter or dispose of.

 

Section 9.2. Public Announcements. None of the Parties or any of their
respective Affiliates shall issue or cause the publication of any press release
or other public or industry announcement, statement or acknowledgement
(including in any trade journal or other publication) with respect to this
Agreement, any Ancillary Agreement or any of the transactions contemplated
hereby or thereby without the joint written approval of Buyer and Seller
Parties.

 

Section 9.3. Non-Competition.

 

(a) For a period commencing on the Closing Date and ending on the three (3) year
anniversary of the Closing Date, none of Seller Parties shall, and shall cause
their respective Affiliates to not, directly or indirectly, without the consent
of Buyer: (i) engage in, or assist others in engaging (whether through
employment, consultation, advisory services, representation on a board of
directors or other similar governing body or by any financial or other
investment) in the Business; (ii) have a direct ownership interest in any Person
that engages in the Business; or (iii) cause, induce or encourage any client,
customer, supplier, licensee, licensor or distributor of the Business (including
any existing client, customer, supplier, licensee, licensor or distributor of
the Business and any Person that becomes a client, customer, supplier, licensee,
licensor or distributor of the Business after the Closing) to terminate such
relationship. Notwithstanding the foregoing, any Seller Party may own, directly
or indirectly, up to five percent (5%) of any class of securities of any Person
traded on any national securities exchange.

 

(b) If a final judgment of a court or tribunal of competent jurisdiction
determines that any term or provision contained in Section 9.3(a) is invalid or
unenforceable, then the Parties agree that the court or tribunal will have the
power to reduce the scope, duration or geographic area of the term or provision,
to delete specific words or phrases or to replace any invalid or unenforceable
term or provision with a term or provision that is valid and enforceable and
that comes closest to expressing the intention of the invalid or unenforceable
term or provision. Section 9.3(a) will be enforceable as so modified after the
expiration of the time within which the judgment may be appealed.

 



 30

  



 

(c) The Parties agree that the remedy of damages at law for the breach of any of
the covenants contained in this Section 9.3 is an inadequate remedy. In
recognition of the irreparable harm that a violation by a Party of any of the
covenants, agreements or obligations arising under this Section 9.3 would cause
the other Party(ies), the Parties agree that in addition to any other remedies
or relief afforded by law, the other Party(ies) shall be entitled to seek from a
court of competent jurisdiction a preliminary and permanent injunction against
an actual or threatened violation or violations of this Section 9.3 without
showing actual monetary damages or posting of a bond or other security.

 

Section 9.4. Working Capital. For a period commencing on the Closing Date and
ending on the thirty (30)-month anniversary of the Closing Date, Buyer hereby
agrees to use commercially reasonable efforts to make periodic capital infusions
in the Company having an aggregate amount of up to $3,250,000 (the “Capital
Commitment”). In furtherance thereof, for the period commencing on the Closing
Date and ending on the six (6)-month anniversary of the Closing Date, Buyer
agrees to use commercially reasonable efforts to make capital contributions to
the Company on the dates and in the amounts specified in Schedule 9.4. The
Capital Commitment shall be used to pay down any outstanding Indebtedness of the
Company, for working capital and other general corporate purposes which will be
deployed in accordance with an annual budget determined good faith by the senior
management of the Company designated by the Buyer.

 

Section 9.5. Employee Matters.

 

(a) At the Closing, Buyer shall make offers of employment to each of the
employees listed on Schedule 9.5(a) (the “Key Employees”), providing for the
compensation and equity incentive grants under Buyer’s 2019 Directors, Officers,
Employees and Consultants Stock Option Plan, the amount of such compensation and
equity incentive grants to be in Buyer’s sole discretion.

 

(b) From and after the Closing and until Buyer transitions the Key Employees to
Buyer’s payroll, Buyer shall maintain the Key Employees on the Company’s
payroll, and shall timely process, or caused to be timely processed, through the
Company’s payroll, all salary and related compensation owed to each Key
Employee.

 

ARTICLE 10

INDEMNIFICATION

 

Section 10.1. Survival of Representations, Warranties and Covenants.

 

(a) General Survival. Subject to Section 10.1(b) and Section 10.1(c), the
representations and warranties made by Seller Parties in this Agreement shall
survive the Closing until the date that is twenty-four (24) months from the
Closing Date.

 

(b) Specified Representations. The Specified Representations shall survive the
Closing until the date that is the expiration of the applicable statute of
limitations.

 

(c) Fundamental Representations. The Fundamental Representations shall survive
the Closing indefinitely.

 

(d) Buyer Representations. The representations and warranties made by Buyer in
this Agreement shall survive the Closing until the date that is twenty-four (24)
months from the Closing Date.

 



 31

  



 

(e) Survival of Covenants. All covenants and agreements of the Parties contained
herein that by their terms contemplate performance in whole or in part after the
Closing shall survive the Closing until fully performed or complied with.

 

Section 10.2. Indemnification by Seller Parties. From and after the Closing,
Seller Parties shall indemnify, hold harmless and defend Buyer and its
Affiliates (which following the Closing shall include the Company and its
Subsidiaries), officers, directors and agents (each, a “Buyer Indemnitee” and,
collectively, the “Buyer Indemnitees”) against and in respect of any and all
Losses incurred or suffered by any Buyer Indemnitee that result from or arise
out of:

 

(a) any breach of, or inaccuracy in, any representation or warranty made by
Seller Parties under ARTICLE 3 or ARTICLE 4 of this Agreement;

 

(b) any failure by the Company and/or the Seller Parties to fully perform,
fulfill or comply with any covenant set forth herein to be performed, fulfilled
or complied with by the Company and/or the Seller Parties prior to Closing or,
in the case of the Seller Parties, following Closing;

 

(c) any and all Liabilities of Seller Parties, of any kind or nature whatsoever,
whether accrued, absolute, contingent or otherwise, known or unknown;

 

(d) any Action by the creditors of the Company that the transactions
contemplated hereby, including the purchase of the Shares by Buyer, constitutes
a fraudulent conveyance; and

 

(e) any fraud, fraud in the inducement or intentional misrepresentation by any
Seller Parties, the Company or its Subsidiaries.

 

Section 10.3. Indemnification by Buyer. From and after the Closing, Buyer shall
indemnify, hold harmless and defend Seller Parties and their respective
Affiliates, officers, directors and agents (each, a “Seller Indemnitee” and,
collectively, the “Seller Indemnitees”) against and in respect of any and all
Losses incurred or suffered by any of such Seller Indemnitees that result from
or arise out of:

 

(a) any breach of any representation or warranty made by Buyer under ARTICLE 5
of this Agreement;

 

(b) any failure by the Buyer to fully perform, fulfill or comply with any
covenant set forth herein to be performed, fulfilled or complied with by the
Buyer at any time; and

 

(c) any personal guaranty or other similar arrangement made by Seller
guaranteeing any obligation for Indebtedness or other Liability of the Company
which has been disclosed in the Disclosure Schedules and/or on the Financial
Statements.

 



 32

  



 

Section 10.4. Limitations.

 

(a) The indemnification provided in Section 10.2 is subject to the following
limitations:

 

(i) No demand for indemnification under Section 10.2 shall be made after the
expiration of the applicable survival period set forth in Section 10.1 for the
representation or warranty or covenant to which such demand relates; provided,
however, that demands for indemnification made prior to the expiration of such
applicable survival period shall survive until such claim for indemnification is
finally adjudicated and resolved.

 

(ii) Seller Parties shall not have any obligation to indemnify the Buyer
Indemnitees in respect of any Losses for which indemnification is claimed under
Section 10.2(a) (other than with respect to Fundamental Representations and
Specified Representations) unless and until the aggregate of such Losses exceeds
$25,000 (the “Deductible”), at which point Seller Parties will be obligated to
indemnify the Buyer Indemnitees from and against all such Losses in excess of
the Deductible.

 

(iii) The cumulative liability of Seller Parties for all Losses for which
indemnification is claimed under Section 10.2(a) (other than with respect to
Fundamental Representations and Specified Representations) hereunder shall not
exceed the Purchase Price.

 

(iv) The amount of Losses that any Buyer Indemnitee shall be entitled to recover
shall be calculated net of any Tax benefits actually realized or realizable by
the Buyer Indemnitee on account of such Losses, and the Buyer Indemnitees shall
use commercially reasonable efforts to actually realize all available Tax
benefits. If any Buyer Indemnitee receives a Tax benefit not deemed realizable
at the time the related Loss was indemnified by Seller Parties, the applicable
Buyer Indemnitee shall promptly pay to the Seller the amount of such Tax benefit
at such time or times as (and to the extent that) such Tax benefit is actually
realized by such Buyer Indemnitee.

 

(v) The amount of Losses that any Buyer Indemnitee shall be entitled to recover
shall be calculated net of any insurance proceeds or any indemnity, contribution
or other similar payment actually recovered or recoverable by the Buyer
Indemnitee from any third party with respect to such Losses. Prior to pursuing a
claim in respect of any Losses hereunder (other than submitting a claim notice
in accordance with Section 10.5(a)), the Buyer Indemnitees shall use
commercially reasonable efforts to seek full recovery under all insurance
policies and Contracts covering any Loss to the same extent as they would if
such Loss was not subject to indemnification hereunder. In the event that any
insurance or other recovery is made by any Buyer Indemnitee with respect to any
Loss for which such Buyer Indemnitee has been indemnified hereunder, then a
refund equal to the aggregate amount of the insurance or other recovery shall be
made promptly by such Buyer Indemnitee to the Seller Parties.

 

(b) Any indemnity payment made under this Agreement shall be treated by the
Parties for Tax purposes as an adjustment to the Purchase Price.

 



 33

  



 

Section 10.5. Procedures Relating to Indemnification.

 

(a) Direct Claims. If any Buyer Indemnitee or any Seller Indemnitee (hereinafter
an “Indemnified Party”) shall claim to have suffered a Loss (other than with
respect to any Third-Party Claim) for which indemnification is available under
Section 10.2 or Section 10.3, as the case may be (for purposes of this Section
10.5, regardless of whether such Indemnified Party is entitled to receive a
payment in respect of such claim by virtue of the provisions of Section 10.4
hereof), the Indemnified Party shall notify the party required to provide
indemnification (hereinafter an “Indemnifying Party”) in writing of such claim.
Such written notice shall describe the facts and circumstances giving rise to
such Loss, the basis upon which indemnity is being sought, the amount or
estimated amount of the Loss, if known or reasonably ascertainable at the time
such claim is made (or if not then reasonably ascertainable, the maximum amount
of such claim reasonably estimated by the Indemnified Party), and the method of
computation of such Loss, all with reasonable particularity and containing a
reference to the provisions of this Agreement in respect of which such Loss
shall have occurred. Any dispute regarding the Indemnified Party’s entitlement
to indemnification in connection with such claim shall be resolved by any
legally available means consistent with the provisions of Section 13.8 herein or
as otherwise agreed in writing between the Parties.

 

(b) Third-Party Claims.

 

(i) Any Indemnified Party seeking indemnification pursuant to this ARTICLE 10 in
respect of any claim, demand or other Action asserted by any Person who is not a
Party or an Affiliate thereof (a “Third-Party Claim”) shall give the
Indemnifying Party from whom indemnification with respect to such Third-Party
Claim is sought prompt written notice of such Third-Party Claim; provided,
however, that no delay on the part of the Indemnified Party in notifying the
Indemnifying Party shall relieve the Indemnifying Party from any obligation
hereunder unless (and then solely to the extent that) the Indemnifying Party is
actually and materially prejudiced thereby. Such written notice shall describe
the facts and circumstances giving rise to such Third-Party Claim, the basis
upon which indemnity is being sought, the amount or estimated amount of the
Losses relating to such Third-Party Claim, if known or reasonably ascertainable
at the time such claim is made (or if not then reasonably ascertainable, the
maximum amount of such Losses reasonably estimated by the Indemnified Party),
and the method of computation of such Losses, all with reasonable particularity
and containing a reference to the provisions of this Agreement in respect of
which the Indemnified Party is entitled to indemnification hereunder.

 

(ii) The Indemnifying Party shall have the right to control the defense of the
Third-Party Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party by notifying the Indemnified Party in writing within thirty
(30) days after receipt of notice of the Third-Party Claim from the Indemnified
Party that the Indemnifying Party is assuming the defense against such
Third-Party Claim. In the event that the Indemnifying Party does deliver notice
as prescribed in this Section 10.5(b)(ii) and thereby properly elects to conduct
the defense of the subject Third-Party Claim: (A) the Indemnified Party will
cooperate with and make available to the Indemnifying Party such assistance and
materials as the Indemnifying Party may reasonably request; and (B) the
Indemnifying Party shall not be obligated to post a bond or provide other
security required in connection with such Third-Party Claim. In the event the
Indemnifying Party fails to give notice of its election to conduct the defense
of a Third-Party Claim within the time and as prescribed in this Section
10.5(b)(ii) or otherwise may not assume the defense of the Third-Party Claim
pursuant to this Section 10.5(b)(ii), then the Indemnified Party shall have the
right to control such defense. The party controlling the defense of any
Third-Party Claim shall deliver, or cause to be delivered, to the other parties
copies of all correspondence, pleadings, motions, briefs, appeals or other
written statements relating to or submitted in connection with the defense of
the Third-Party Claim, and timely notices of, and the right to participate in
(as an observer) any hearing or other court proceeding relating to the
Third-Party Claim.

 



 34

  



 

(iii) So long as the Indemnifying Party provides proper notice under Section
10.5(b)(ii): (A) the Indemnifying Party may conduct the defense of the
Third-Party Claim in accordance with Section 10.5(b)(ii); (B) the Indemnified
Party may retain separate co-counsel at its sole cost and expense (which, for
the avoidance of doubt, shall include all legal fees and similar expenses
incurred in the defense of such Third-Party Claim) and participate in the
defense of the Third-Party Claim; provided, however, that the Indemnified Party
will be entitled to participate in any such defense with separate counsel at the
expense of the Indemnifying Party if: (I) so requested by the Indemnifying Party
to participate or (II) in the reasonable written opinion of counsel to the
Indemnified Party, a conflict exists between the Indemnified Party and the
Indemnifying Party that would make such separate representation advisable;
provided further, however, that the Indemnifying Party shall not be required to
pay for more than one (1) such counsel for all Indemnified Parties in connection
with any Third-Party Claim; and (C) the Indemnifying Party will not, without the
prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed), consent to the entry of any
judgment or enter into any settlement with respect to the Third-Party Claim
which: (1) does not include a provision whereby the plaintiff or claimant in the
matter releases the Indemnified Party from all liability with respect thereto;
(2) would result in (a) the imposition of a consent order, injunction or decree
that would restrict the future activity or conduct of the Indemnified Party, or
(b) a finding or admission of a violation of applicable Law by the Indemnified
Party; or (3) imposes an injunction or other equitable relief upon the
Indemnified Party.

 

(iv) Notwithstanding the foregoing, if a settlement offer solely for money
damages is made by the claimant in the applicable Third-Party Claim, and the
Indemnifying Party notifies the Indemnified Party in writing of the Indemnifying
Party’s willingness to accept the settlement offer and, subject to the
applicable limitations of this ARTICLE 10, pay the amount called for by such
offer, and the Indemnified Party declines to accept such offer, the Indemnified
Party may continue to contest such Third-Party Claim, free of any participation
by the Indemnifying Party, and the amount of any ultimate liability with respect
to such Third-Party Claim that the Indemnifying Party has an obligation to pay
hereunder shall be limited to the amount of the settlement offer that the
Indemnified Party declined to accept.

 

Section 10.6. Right of Subrogation. Upon making any payment to an Indemnified
Party in respect of any Losses, the Indemnifying Party shall, to the extent of
such payment, be subrogated to all rights of the Indemnified Party against any
third party in respect of the Losses to which such payment relates. Such
Indemnified Party and Indemnifying Party shall execute upon request all
instruments reasonably necessary to evidence or further perfect such subrogation
rights.

 

Section 10.7. Mitigation. Following the Closing, each Indemnified Party shall
take all commercially reasonable actions to mitigate all Losses incurred or
reasonably expected to be incurred by it or any Indemnified Party that it
controls (including costs to the minimum extent necessary to remedy the
circumstances giving rise, or reasonably expected to give rise, to such Losses)
upon becoming aware of any fact, event or circumstance that has resulted in, or
would reasonably be expected to give rise to, any such Loss. The Indemnified
Parties shall cooperate with each other with respect to resolving any claim or
Liability underlying any Loss with respect to which an Indemnifying Party is
obligated to indemnify any Person hereunder, including by making commercially
reasonable efforts to mitigate or resolve any such claim or Liability.

 



 35

  



 

Section 10.8. Exclusive Remedy. Following the Closing, except with respect to
claims arising from Fraud and except for equitable relief to which any Party may
be entitled pursuant to this Agreement, the sole and exclusive remedy for any
and all claims arising under, out of, or related to this Agreement or the sale
and purchase of the Shares shall be the rights of indemnification set forth in
this ARTICLE 10, and no Person will have any other entitlement, remedy or
recourse, whether in contract, tort or otherwise, it being agreed that all of
such other remedies, entitlements and recourse are expressly waived and released
by the Parties to the fullest extent permitted by Law.

 

ARTICLE 11

TAX MATTERS.

 

Section 11.1. Tax Returns. The Seller Parties shall prepare or cause to be
prepared (i) all Tax Returns for the Company (after taking into account all
appropriate extensions) due on or prior to the Closing Date and (ii) IRS Form
1120S (and the similar form or forms for state and local income Tax purposes) of
the Company for all Pre-Closing Tax Periods (“Seller Prepared Returns”). The
Buyer and the Company shall cooperate with the Seller Parties in preparing the
Seller Prepared Returns, including providing records and information which are
reasonably relevant to such Seller Prepared Returns, making employees and
third-party advisors available on a mutually convenient basis to provide
additional information and explanation of any material provided. The Seller
Prepared Returns shall be prepared in a manner consistent with the past practice
of the Company, except as otherwise required by applicable Tax Law or changes in
facts. At least thirty (30) days prior to the due date thereof (taking into
account any extensions thereof), Seller Parties shall provide the Buyer with
drafts of any such Seller Prepared Returns that are Income Tax Returns for
Buyer’s review and comment. With respect to any such Tax Returns that are not
Income Tax Returns, at least fifteen (15) days prior to the due date thereof
(taking into account any extensions thereof) Seller Parties will provide the
Buyer with drafts of such Tax Returns for Buyer’s review and comment. Seller
Parties shall timely file all such Seller Prepared Tax Returns. For avoidance of
doubt, this Section 11.1 shall apply to any Tax Returns filed or issued with
respect to any Pre-Closing Tax Period of the Company. The Buyer, at its sole
cost and expense, shall cause the Company to prepare and timely file all Tax
Returns (other than Seller Prepared Returns) of the Company due after the
Closing Date or overdue as of the Closing Date (the “Buyer Prepared Returns”).
To the extent that a Buyer Prepared Return relates to a Pre-Closing Tax Period
or a Straddle Period, such Tax Return shall be prepared on a basis consistent
with the past practice of the Company, except as otherwise required by
applicable Tax Law or changes in facts. At least thirty (30) days prior to the
due date of any Buyer Prepared Return that is an Income Tax Return and shows an
Indemnified Tax or that relates to a Pre-Closing Tax Period or Straddle Period,
the Buyer shall provide a draft of such Tax Return to the Seller Parties for the
Seller Parties’ review and comment. With respect to any Buyer Tax Return that is
not an Income Tax Return and shows an Indemnified Tax or that relates to a
Pre-Closing Tax Period or Straddle Period, at least fifteen (15) days prior to
the due date of such Tax Return the Buyer shall provide a draft of such Tax
Return to Seller Parties for the Seller Parties’ review and comment. The Buyer
shall cause the Company to incorporate any reasonable comments made by the
Seller Parties within five (5) days of receipt of such draft Buyer Prepared
Return in the Buyer Prepared Return actually filed.

 



 36

  



 

Section 11.2. Straddle Period. Taxes for any Tax period of the Company that
includes but does not end on the Closing Date (a “Straddle Period”) shall be
allocated between the portion of such Tax period ending at the close of the
Closing Date and the remainder of such Tax period as follows: (A) real, personal
and intangible property Taxes and any other Taxes levied on an annual or other
periodic basis (“Per Diem Taxes”) of the Company for a Straddle Period shall be
allocated based on the number of days during the portion of the Straddle Period
ending with and including the Closing Date and number of days during the portion
of the Straddle Period commencing on the day after the Closing Date, and (B)
Taxes that are not Per Diem Taxes, including Income Taxes and any transactional
Taxes such as Taxes based on sales, revenue or payments of the Company for a
Straddle Period shall be allocated based on an interim closing of the books as
of the close of the Closing Date.

 

Section 11.3. Transfer Taxes. All sales and transfer Taxes, recording charges
and similar Taxes, fees or charges imposed as a result of the transactions
contemplated by this Agreement (collectively, the “Transfer Taxes”), together
with any interest, penalties or additions to such Transfer Taxes, shall be paid
by the Seller. The Seller Parties and the Buyer shall cooperate in timely making
all filings, returns, reports and forms as necessary or appropriate to comply
with the provisions of all applicable Tax Laws in connection with the payment of
such Transfer Taxes, and shall cooperate in good faith to minimize, to the
fullest extent possible under such Tax Laws, the amount of any such Transfer
Taxes payable in connection therewith.

 

Section 11.4. Tax Indemnification. Subject to the limitations in ARTICLE X, the
Seller shall indemnify the Buyer and its Affiliates from and against (i) all
Losses resulting from the Company’s liability for Taxes for all Pre-Closing Tax
Periods and the portion ending at the close of the Closing Date of any Straddle
Period (determined for a Straddle Period in accordance with Section 11.2, (ii)
all Transfer Taxes for which Seller is liable under the provisions of Section
11.3 hereof, and (iii) all Losses resulting from the Company’s liability for
Taxes of another Person as a result of the Company’s status as a transferee or
successor, or as a result of a contract or otherwise, where the status or
relationship giving rise to such liability existed (even if the actual liability
for Taxes did not) prior to Closing (collectively, “Indemnified Taxes”). For
these purposes, Losses shall include any reasonable fees and expenses of legal
counsel or other tax advisors incurred by the Buyer or the Company in
controlling a proceeding by any Governmental Authority with respect to any
Indemnified Taxes.

 

Section 11.5. Tax Refunds. Seller shall be entitled to any refunds received by
the Company for Income Taxes paid by the Company for any Pre-Closing Tax Period,
along with any interest paid by the relevant Governmental Authority, other than
any such refunds that are attributable (i) to any Tax attribute of Buyer, (ii)
to any Tax attribute arising in a Post-Closing Tax Period or in the portion
following the Closing Date of any Straddle Period (as determined under the
principles of Section 11.2 or (iii) any Taxes paid after Closing, to the extent
that Seller did not fund the payment of such Taxes. The Buyer shall cause any
such refunds (including interest as described above ) to which the Seller is
entitled that are received by the Company or any Affiliate thereof after the
Closing Date, whether by offset, credit, receipt of payment or otherwise, to be
paid promptly to the Seller, net of any reasonable costs or expenses incurred by
Buyer or the Company in connection with seeking or obtaining such refund and the
amount of any Income Taxes of Buyer or any of its Affiliates attributable to
such refund or interest. Any payment made pursuant to this Section 11.5 shall be
treated by the Parties hereunder as an adjustment to the Purchase Price, except
as may otherwise be required by applicable Law.

 



 37

  



 

Section 11.6. Tax Proceedings. If a claim shall be made by any Governmental
Authority in respect of the Company for a Pre-Closing Tax Period or Straddle
Period, the Buyer shall promptly and in any event no more than ten (10) days
following the Buyer’s receipt of such claim, give written notice to the Seller
Parties of such claim. Buyer shall not be required to give notice of any claim
of which the Company is aware as of the Closing Date. With respect to any Tax
claim relating to a Pre-Closing Tax Period, the Seller Parties shall have the
right to control all proceedings and may make all decisions taken in connection
with such Tax claim (including selection of counsel or any accounting firm) at
the Seller Parties’ expense; provided, that the Buyer shall control at its own
expense all proceedings taken in connection with any Tax claim relating to the
Company during a Straddle Period and in connection with any Tax claim relating
to the Company for a Tax period beginning after the Closing Date. The Seller
Parties shall promptly notify the Buyer if it decides to control the defense or
settlement of any Tax claim for a Pre-Closing Tax Period which it is entitled to
control pursuant to this Agreement. No Tax claim for a Pre-Closing Tax Period
for which the Seller Parties are entitled to control the proceedings may be
settled without the written consent of the Buyer, such consent not to be
unreasonably withheld, conditioned or delayed. The Buyer, the Seller Parties,
the Company and each of their respective Affiliates shall reasonably cooperate
with each other in contesting any Tax claim in accordance with this Section 11.6
and shall keep each other reasonably informed concerning the progress of
proceedings related to Tax claims for Pre-Closing Tax Periods and Straddle
Periods. Subject to the foregoing, in the case of a Tax claim for a Pre-Closing
Tax Period for which the Seller Parties control the proceedings, (i) the Buyer
may participate in such proceedings (including through its own counsel) at the
Buyer’s expense, and (ii) in the case of a Tax claim for a Pre-Closing Tax
Period for which the Buyer controls the proceedings, the Seller Parties may
participate in such proceedings (including through its own counsel) at the
Seller Parties’ expense. The Parties shall satisfy their indemnity obligations
pursuant to Section 11.4 within ten (10) days after a final determination or
settlement of the relevant Tax claim is made. To the extent that there is any
inconsistency between Section 10.5(b) and this Section 11.6 as it relates to any
matters relating to Taxes, the provisions of this Section 11.6 shall govern.

 

Section 11.7. Cooperation. The Buyer, the Company, the Seller Parties and their
respective Affiliates shall cooperate fully, as and to the extent reasonably
requested by the other Parties, in connection with the filing of Tax Returns
pursuant to this ARTICLE XI, any audit, Action, litigation or other proceeding
with respect to Taxes, and other Tax matters addressed by this ARTICLE XI. Such
cooperation shall include the retention and (upon another Party’s request) the
provision of records and information which are reasonably relevant to any such
Tax matters and making employees and third-party advisors available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder.

 

ARTICLE 12

TERMINATION

 

Section 12.1. Termination of the Agreement. Notwithstanding anything to the
contrary in this Agreement, this Agreement may be terminated and the
transactions contemplated hereby abandoned at any time prior to the Closing as
follows:

 

(a) by the mutual written agreement of Buyer and the Seller Parties;

 

(b) by the Seller Parties or Buyer, if the Closing does not occur within ninety
(90) days following the execution of this Agreement (the “Outside Date”);
provided, however, that the right to terminate this Agreement pursuant to this
Section 12.1(b) shall not be available to any Party that is in material breach
of any of its covenants, obligations or agreements set forth in this Agreement;

 



 38

  



 

(c) by the Seller Parties, if: (i) there exists a breach of any representation
or warranty of Buyer contained in this Agreement such that the closing condition
set forth in Section 8.3(a) would not be satisfied; or (ii) Buyer has breached
or failed to perform any of its covenants or other agreements contained in this
Agreement to be complied with by it such that the closing condition set forth in
Section 8.3(b) and, in the case of each of clauses (i) and (ii) above, such
breach or failure to perform has not been waived in writing by the Seller
Parties or cured by Buyer within thirty (30) days after receipt of written
notice thereof or is incapable of being cured by Buyer by the Outside Date;
provided, however, that the right to terminate this Agreement pursuant to this
Section 12.1(c) shall not be available to the Seller Parties if Seller Parties
are in material breach of any of their covenants, obligations or agreements set
forth in this Agreement; or

 

(d) by Buyer, if: (i) there exists a breach of any representation or warranty of
Seller Parties contained in this Agreement such that the closing condition set
forth in Section 8.2(a) would not be satisfied; or (ii) Seller Parties have
breached or failed to perform any of their covenants or other agreements
contained in this Agreement to be complied with by them such that the closing
condition set forth in Section 8.2(b) would not be satisfied and, in the case of
each of clauses (i) and (ii) above, such breach or failure to perform has not
been waived in writing by Buyer or cured by Seller Parties within thirty (30)
days after receipt of written notice thereof or is incapable of being cured by
Seller Parties by the Outside Date; provided, however, that the right to
terminate this Agreement pursuant to this Section 12.1(d) shall not be available
to Buyer if Buyer is in material breach of any of its covenants, obligations or
agreements set forth in this Agreement.

 

Section 12.2. Effect of Termination.

 

(a). In the event of a termination of this Agreement pursuant to Section 12.1 by
Seller Parties or Buyer, this Agreement will become void and have no effect,
and, except as set forth in Section 12.2(b), without any Liability or obligation
(other than any outstanding obligations under the Revolving Note) on the part of
Seller Parties or Buyer or any of their respective officers, directors,
stockholders, managers or partners, and all rights and obligations of any Party
hereto shall cease, except that nothing herein shall relieve any Party hereto of
any Liability resulting from any willful breach of such Party’s representations,
warranties, covenants or agreements contained in this Agreement prior to the
time of such termination. Notwithstanding the foregoing, the provisions of
Section 6.3, Section 9.2, this Section 12.2 and ARTICLE 13 shall survive any
termination of this Agreement.

 

(b) In the event of a termination of this Agreement pursuant to Section 12.1(b)
by Buyer as a result of Buyer’s failure to satisfy or waive the condition to
Closing set forth in Section 8.2(e) on or prior to the Outside Date, then Buyer
shall release the Company from the obligation to pay 33% of the total
indebtedness outstanding under the Revolving Note as of the date of termination,
and such portion of the Revolving Note shall be cancelled and deemed satisfied.
Promptly upon such termination, Buyer shall execute and deliver to the Company a
release and cancellation of such portion of the Revolving Note in form and
substance reasonably satisfactory to the Company and shall revise the Schedule
of Advances set forth in the Revolving Note to reflect the cancellation of such
portion of the indebtedness.

 

ARTICLE 13

MISCELLANEOUS

 

Section 13.1. No Third‑Party Beneficiaries. Except as expressly provided herein,
this Agreement shall not confer any rights or remedies upon any Person other
than the Parties and their respective successors and permitted assigns.

 

Section 13.2. Entire Agreement. This Agreement (including the documents and the
instruments referred to herein) constitutes the entire agreement among the
Parties and supersedes any prior understandings, agreements, or representations
by or among the Parties, written or oral, to the extent they relate in any way
to the subject matter hereof.

 

Section 13.3. Succession and Assignment. Neither this Agreement nor any of the
rights, interests or obligations hereunder may be assigned by any of the
Parties, in whole or in part (whether by operation of law or otherwise), without
the prior written consent of the other Parties. Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by the Parties and their respective successors and permitted
assigns. Any purported assignment in violation of the provisions of this
Agreement shall be null and void ab initio.

 

Section 13.4. Counterparts. This Agreement may be executed in any number of
counterparts, and by the different Parties in separate counterparts, each of
which when executed shall be deemed an original, but all of which shall be
considered one and the same agreement, and shall become effective when each
Party has received counterparts signed by each of the other Parties, it being
understood and agreed that delivery of a signed counterpart signature page to
this Agreement by electronic mail in portable document format (“.pdf”) form, or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document shall constitute valid and sufficient
delivery thereof.

 

Section 13.5. Headings; Interpretation. The title of and the section and
paragraph headings contained in this Agreement are inserted for convenience only
and shall not affect in any way the meaning or interpretation of any of the
terms or provisions of this Agreement. The term “this Agreement” means this
Stock Purchase Agreement together with all Schedules and Exhibits hereto, as the
same may from time to time be amended, modified, supplemented or restated in
accordance with the terms hereof. The use in this Agreement of the term
“including” means “including, without limitation.” The words “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a
whole, including the Schedules and Exhibits hereto, and not to any particular
section, subsection, paragraph, subparagraph or clause contained in this
Agreement. The use herein of the masculine, feminine or neuter forms shall also
denote the other forms, as in each case the context may require or permit. Where
specific language is used to clarify by example a general statement contained
herein, such specific language shall not be deemed to modify, limit or restrict
in any manner the construction of the general statement to which it relates. All
references herein to “$” or dollars shall refer to United States dollars. All
references to the Company and its Subsidiaries complying in “material” respects
shall be determined by the compliance of the Company and its Subsidiaries in the
aggregate and not with respect to any single entity alone. When reference is
made to information that has been “made available,” “provided” or “delivered” to
Buyer, that shall mean that such information was either contained in the
Company’s electronic data room maintained on Google Drive in the Radiant
Images-Due Diligence Folder or delivered to Buyer, in each case prior to the
Closing.

 



 39

  



 

Section 13.6. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed to have been duly given and effective: (a) on the date of transmission,
if such notice or communication is sent via electronic mail and receipt is
confirmed, at the email address specified in this Section 13.6, prior to 5:00
p.m., Pacific Time, on a Business Day; (b) on the first (1st) Business Day after
the date of transmission, if such notice or communication is sent via electronic
mail at the email address specified in this Section 13.6 (i) at or after 5:00
p.m., Pacific Time, on a Business Day or (ii) on a day that is not a Business
Day; (c) when received, if sent by nationally recognized overnight courier
service; or (d) upon actual receipt by the Party to whom such notice is required
or permitted to be given. The address for such notices and communications
(unless changed by the applicable Party by like notice) shall be as follows:

 

If to Seller Parties:

 

Radiant Images Inc.

2702 Media Center Drive

Los Angeles, CA 90065

Attention: Gianna Wolfe

Telephone: (323) 737-1314

Email: gianna@radiantimages.com

 

with a copy (which shall not constitute notice) to:

 

Wolf, Rifkin, Shapiro, Shulman & Rabkin, LLP

11400 W. Olympic Blvd., 9th Floor

Los Angles, California 90064

Attention: Michael Wolf

Telephone: (310) 478-4100

Email: mwolf@wrslawyers.com

 

If to Buyer:

 

Hawkeye Systems, Inc.

7119 W. Sunset Blvd., #468

Los Angeles, CA 90046

Attention: Corby Marshall

Telephone: 800.531.8799

Email: corbymarshall@mac.com

 

with a copy (which shall not constitute notice) to:

 

Stubbs Alderton & Markiles, LLP

15260 Ventura Boulevard, 20th Floor

Sherman Oaks, California 91403

Attention: Scott Alderton, Esq.

Telephone: (818) 444-4501

Email: salderton@stubbsalderton.com

 



 40

  



 

Section 13.7. Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of California (including in respect of
the statute of limitations or other limitations period applicable to any state
Law claim, controversy or dispute) that apply to agreements made and performed
entirely within the State of California, without regard to the conflicts of law
provisions thereof or of any other jurisdiction. Each Party agrees and
acknowledges that the application of the Laws of the State of California is
reasonable and appropriate based upon the Parties’ respective interests and
contacts with the State of California. Each of the Parties waives any right or
interest in having the Laws of any other state, including specifically, state
Law regarding the statute of limitation or other limitations period, apply to
any Party’s state Law claim, controversy or dispute which in any way arises out
of or relates to this Agreement or the transactions contemplated hereby.

 

Section 13.8. Jurisdiction. Subject to the last sentence of this Section 13.8,
each Party irrevocably agrees that any Action arising out of or relating to this
Agreement or any of the transactions contemplated hereby shall be brought and
determined in the state and federal courts located in Los Angeles County,
California (and each such Party shall not bring any Action arising out of or
relating to this Agreement or any of the transactions contemplated hereby in any
court other than the aforesaid courts), and each Party hereby irrevocably
submits with regard to any such Action for itself and in respect to its
property, generally and unconditionally, to the exclusive jurisdiction of the
aforesaid courts. Each Party hereby irrevocably waives, and agrees not to
assert, by way of motion, as a defense, counterclaim or otherwise, in any such
Action: (a) any claim that it is not personally subject to the jurisdiction of
the above-named courts for any reason other than the failure to lawfully serve
process; (b) that it or its property is exempt or immune from jurisdiction of
such courts or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise); and (c) that (i) such Action
in any such court is brought in an inconvenient forum; (ii) the venue of such
Action is improper; and (iii) this Agreement, the transactions contemplated
hereby or the subject matter hereof or thereof, may not be enforced in or by
such courts.

 

Section 13.9. Amendments. This Agreement may not be amended, modified or
supplemented except by an instrument in writing signed by the Parties.

 

Section 13.10. Extension; Waiver. At any time prior to the Closing, the Parties
may: (a) extend the time for the performance of any of the obligations or other
acts of any Party; (b) waive any inaccuracies in the representations and
warranties contained in this Agreement or in any document delivered pursuant to
this Agreement; and (c) waive compliance with any of the agreements or
conditions contained in this Agreement or in any document delivered pursuant to
this Agreement. Any agreement on the part of a Party to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such Party. The failure of any Party to this Agreement to assert any
of its rights under this Agreement or otherwise shall not constitute a waiver of
such rights, nor shall any single or partial exercise of any such rights
preclude any other or further exercise thereof.

 

Section 13.11. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void, unenforceable or against its regulatory policy, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall nevertheless remain in full force and effect and shall in no way be
affected, impaired or invalidated. Upon such determination that any term,
provision, covenant or restriction is invalid, illegal, void, unenforceable or
against regulatory policy, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated by
this Agreement are consummated as originally contemplated to the greatest extent
possible.

 



 41

  



 

 

Section 13.12. Expenses. Except as otherwise expressly set forth in this
Agreement, all fees, costs and expenses, including fees and disbursements of
legal counsel, financial advisors, brokers, finders, investment bankers and
accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring such fees, costs and
expenses.

 

Section 13.13. Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.

 

Section 13.14. Incorporation of Exhibits and Schedules. The Exhibits and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.

 

Section 13.15. Disclosure Schedules. The Disclosure Schedules shall be subject
to the following terms and conditions: (a) any item disclosed on any particular
Schedule or in any particular part or section of the Disclosure Schedules shall
be deemed to be disclosed on other Schedules and in other parts or sections of
the Disclosure Schedules to the extent the relevance of such disclosure to the
other Schedules and other parts or sections of the Disclosure Schedules is
reasonably apparent on its face; (b) no disclosure of any matter contained in
the Disclosure Schedules shall create an implication that such matter meets any
standard of materiality (matters reflected in the Disclosure Schedules are not
necessarily limited to matters required by this Agreement to be reflected in the
Disclosure Schedules; such additional matters are set forth for informational
purposes only and do not necessarily include other matters of a similar nature,
nor shall the inclusion of any item be construed as implying that any such item
is “material” for any purpose); (c) any disclosures contained in the Disclosure
Schedules which refer to a document are qualified in their entirety by reference
to the text of such document; (d) headings and introductory language have been
inserted in the Disclosure Schedules for convenience of reference only and shall
to no extent have the effect of amending or changing the express description of
the sections as set forth in this Agreement, and (e) shall not constitute, or be
deemed to be, an admission to any person other than Buyer concerning such item.

 

Section 13.16. Specific Performance. The Parties agree that, if any of the
provisions of this Agreement were not to be performed as required by their
specific terms or were to be otherwise breached, irreparable damage will occur
to the other Parties, no adequate remedy at law would exist and damages would be
difficult to determine. It is accordingly agreed that Buyer, on the one hand,
and Seller Parties, on the other hand, shall be entitled to seek an injunction
or injunctions to prevent or restrain breaches or threatened breaches of this
Agreement by the other (as applicable) and to enforce specifically the terms and
provisions of this Agreement. Each of the Parties hereby waives any requirement
under any Law to post a bond or other security as a prerequisite to obtaining
equitable relief. The Parties further agree that: (a) by seeking the remedies
provided for in this Section 13.16, a Party shall not in any respect waive its
right to seek any other form of relief that may be available to a Party under
this Agreement (including monetary damages) in the event that this Agreement has
been terminated or in the event that the remedies provided for in this Section
13.16 are not available or otherwise are not granted; and (b) nothing in this
Section 13.16 shall require any Party to institute any Action for (or limit any
Party’s right to institute any Action for) specific performance under this
Section 13.16 prior or as a condition to exercising any termination right under
ARTICLE 12 (or pursuing damages prior to or after such termination), nor shall
the commencement of any Action pursuant to this Section 13.16 or anything set
forth in this Section 13.16 restrict or limit any Party’s right to terminate
this Agreement in accordance with the terms of ARTICLE 12 or pursue any other
remedies under this Agreement that may be available then or thereafter. If any
Party brings any Action to enforce specifically the performance of the terms and
provisions hereof by any other Party, the Outside Date shall automatically be
extended by: (A) the amount of time during which such Action is pending, plus
twenty (20) Business Days; or (B) such other time period established by the
court presiding over such Action.

 

[Remainder of Page Intentionally Left Blank]

 



 42

  



  

IN WITNESS WHEREOF, the Parties have executed this Stock Purchase Agreement on
the date first above written.

 



 

BUYER:

 

HAWKEYE SYSTEMS, INC.

    By:

 

 

Name:   Title: 

 

 

 

 

 

SELLER PARTIES:

 

 

 

 

 

 

 

 

 

Gianna Wolfe

 

 

 

 

 

 

 

 

 

Michael Mansouri

 



 

[Signature Page to Stock Purchase Agreement]

 



 43

  



 

Exhibit A

Employment Agreement (Mansouri)

 

 

 44

  



 

Exhibit B

Employment Agreement (Wolfe)

 

 



45



 